::rli rH£ ~-u.Hmo            ~5 c.oultf                                                             ·. ( ·~.
                                         of' A~, AvsrrH, orv.ISJlU
                                                                 ~                                        IU>kJkl
                 Qtl.AWtt

    V5.                                                          ~   o:llll.. IIUror.l No. 4; 11.1-         cv- 8'3'1- o
    wn.LrA)t1   srep»~tis
                                                                 ~.                                       WJE(G~~VED ~N
                    RESJ\?NDE"'T"
                                                             _q                                     ©~T OF CRJI\IIJNAt APPEALS
                                                                                                               SEP 14 2015



                                                            I,
                                      ~rAO?mt;H·r      Ot .:>1Jtt.:CSD1att>H.
---fllt~P. 'SEEk:S .WJJ!\I'&OAPI~ fl.EIU:F PUR'I t1e tf:QIJC .(Jf CII.WtftiiAC AtlfJt:Ac5 1 TO Pt!IXA. flit?" ;lB.D:· .. -
Jl.ts'hU"Cr...:f'ittllt.. C..CtJit{ .1W4E TO UJ!l.(~l ·rue PE.Iffb(S Or:fecr.tvt: Cifd.'T}:~~CAFL!ON .:(Jp .11ft
~1-tr 'If> At'J1EAL VUf 'tO Af.l r-~VAL.t:"D WAVed t:Jr life R.~l /(1 t~PPcAL mADt--~NltVfll. mE T1liAL covttr .woot" .or mt 3 QJ2 orsrlt[cr coun.:r ro PEtf,A~ eottPUs 1 _A-ttr; 1Jdft, 5 E£ Sttf.IIH {IS, 5'1i1T£; q::g:;.                   s.w, 5 IS (tc:K,
   Avl', DALiA$ ICfli) C:CI:!'N4 6~.r liS. CJJilO..Y,!YfJ S~W ~d 140, .                   .




                                                                                                This document
                                                                                               pages that are contains some
                                                                                               at the time of . of P_oor quality
                                                                                                              1magmg.
 7HE S£UJNo Cbonr 0~ Afli'£Jli.~ • ~~~~CD ~ DrSC/U!rt!Pf.l 6V DE".t'lrN4 UU.Totl.. HI~ R:x:l11rt"ci.JTif Ai#tf~bm£­
 IJ'! ~HIIO Wt PtJt:;c.£SS AUO EQfl£L Pl10rfCWN ()F"(H{( lAv. A..HATEIL IJ£5"PEcr~VLY .$it:l~            111~ro   n1t:S 1/f?/.JGi[r_ro ~Orl.£s.EiiAi.. l-£114L. Or'Wii-1
()FHM~ a;fZ.Pus 1 fUI.Acc~ P{l[JveD wJ:"rn O(KJ.Jtvlt:NrEO evrveNCE tJI.J sTAre Af~l) no&dAL L6VtAL~
OF Lt:rl2;,ATrotJ J QtiAf'o/2.. 1---rLED CHAPrtll '4 wH:fCi-1 U;Q5 ;HAI~O THAt THGl€ 7:~ No 6WC141Ji::A.L                    .
G:V'.L()BfC€1 f£E' s"r;un?-5 t.Ef'LY (0 DEPENvAtf(S mcrt:oiJ F0t. A~Po.rrtjvt'fct.IT 0 ~ UXIHSCL• i!P. 1-l)., F'CLw .Tv1J,3~14
             Q.il.Aio~S -cNor:C..1TM6.fr WAS- iltVt.:rrrP~'SH 1 /JElArt?tJ.. HellO. N6h/.wH4{ CHIIIU[,E Ht.tvPVt..D
()E ll...ocort.D tCU mAt(rlft; If~ I'LcA c.IIU:NCwJ:'i#tf 4Nll IN~ttt..A(C](V., ser: J:i.liJra?ne;..rr CKHr~) AL'>c· 5EF
ifiOTrof.t To SStJASA :t"~D.J;rf/11\?'tdr, fit..JaJ ').Oil (YIM., 1q,                                    .
              fonltO.. r»e- 5TArt .p/2.t$fNI£~ 111ST.AIE's PMJ MS&iJ tyJff/10/tA l'l 01/m; Fr~DLNG S t?E CM-T A        NO    CoiJC.L.- •
   lJS'tONS 0~ LAw/' AS SI.A'I'E'D PJ ;=Ci4DC~5 o'P FACI,
      fi/Z9E'f.4L fAc.:rs                                        "
            'l) PUtSOA~T' TO Atz_TC:O.f( hLf.O ~ 0 ,: 114£ TF~ Ct?i>t- Of' Clt!fl1, fJJt..f)c., lfft '5TAI€ DENIE~ rf(AT iV£DE#C~
     c;qsf~ fffJfr /11T41lr eoNIArf'l .h!LEVAilr 6LOl.()(jrcAL I'J?e'I{(€1/.AL.,
             6] Tltt: oNLy Cll£iJENC€ Tii41 E>li'S'F.:: £~ D€FEijDAt.~r'S lH..lXL 5W46 wH.'K,.t Ca/Jrft'f.f5 f!.>to                                                      .m.,                                                            3

                                            .   I


     I) nfff,£ IS lifJ E\tro(-f.l~t ·rr) -SCJPPCVl.r ~ ~Ot.,l•

     ;l)   R£c.Arosts rtJo:ccrmctctr     r~     mvL.rr.PtX-cos /VAGUE. wiiff Ul)tltllt'f;l CPVJ tf+AI (lEtATOte.           :rs- A   lll:.iJEAI
       or~f4t)f'il.., w~ Is IJol .PLYAt!JE UNOE{{ PalAL,Ct?oEf JI,.P2 ~

       4) TilE ~f1.U. O:t~fL:ter "U [iJ ~iUWtt. wt+.ff{ r-r OG"i-tC~t> PEU.Cbtt ~c (JtL~~H .UNOtil...
       ·~ UrW 1 f!N Go:rA4 ~4J.,~;~                 .Rt:i.Afo/1. .D.gPttrr(I£.Y '$,~WIS. -q~(T~ T}fK H()f((J/1A/!Ll CCVIJ..T He Filt.Lt?w'a/'1;
                                                             !
                                                            ;!. ...

  IH CJ~e'u~o ON£ D.t"LAIC/l. ·mA!tJ r.«f~~S i#Jr 1-f€' _r~ FA£. ~A_~roy· ·rtJ~i1~·~'NlEJ', N.~.f' -JtltU -~·1-L ~LI"1"'""
                      1
. tJFf.f'crE~cy, 5Mv.Yt:li. y~, wurn.ey1 $D6 u.~. 33'J;31'fi uJ s,a; 'J:SI4 ~ 'l5 16~:tq" r~ FA£1$ AFL~
   TUCIJ£ w;a.~ lfNt' ~ta:iJ/?'(f L:fi   T7fe CtJIVnz:r-
  T4t::JY1elclr,'j; VS,Cf.tLL;R,£1)..14:])
 - f WJ (/'ffklt~ ll£tA~ ACiUAl.. ;rtfi·4~Ct)(CE 1 U.w ueL t::IJ 1HCS l!A1C
   n -pamr:r tl.tZJ.fi:!t. rc A r~ rc mA(t A Silew.JW; ~F ACroA'. ru~oct~ct. {bMraf               rr·~s rR~Ntrif.l
  rc· UfTif ::fr.3     1.
      01/C PflCC£55 AEIR!l_t:'tl.ES TWfi'iiJti f)ti1!;{)f'l IJ£ m4(){/ T1J >uFFO. ·11fi; «.(tJS ~F A atl:f~A-L
     ~tNvU:(f.P/4 .e:x:apr IJP~II ·sPfflZIEIJI {J(IooF; OEF~i-ICO M) I[(;!:D EfiC€ #EC a:SA_P.Y T4i &7~Jfo.r
     IAI(£ 4 f'l2.fGfL ~f- ,::JfC(S IJC.YP#D A A£A6o~A(~U' Ot7cJ~T ~F r~ cJCrSrf.NLI:: CF E'v&l.Y
     £t!-111€JJI ~Tfft e~F£NS~                                                                  ·            ,
                ·rnc Ct'~5ii1T~J}L i'IA~DAtlD ~Nr2.8J :C~ IN.J:~5H!P1 ¢r~p Ar ~} V,S.35~1 ~'-'4~tf'1t')
     WM et:.(l'ft.~~V Ato.Astn A~ ~Pfl£. THAI ~rs A"' /14.4'1(0 A4ACr4SI A (;()f./t4ZTWJ.I e:x-ct-pr c~
     PlltU ~S(itl o A ArKA'A-&E DoutJr 11. '!A ~-v6~U£'A'\ cA.~t.S O:t5C05~~/J4 11-tC PeJ¥OUt.ICE' ~t;M
     '$TjN0AtlD 1 we fJAile /JrCitll OePit,Tf'D rum flf!?S .DtFCf.li'illFl ~ rr.f$.:-.'twa oa. flCltl¥11 .TI-1€ -
       w-cF4Sf1!-P.tJHDcts-IA~Il'C~ t!.~me .a:N'l12.At lua.Po~cs rr~tli.vc~:i~N v{,iJt-wC/t;AI< e:ris,cr;
        1q~ t i 5.2 j ,L e417 ~ ,::t_~tvl c; ~ q 2 .s, cr; _lltf ; ~J.5 -Jq; ;nvtLANA y· vs-, wu llVil.A-1 q5 s, ~ r, I BS'
         ~frr(~lt~N 1)5, NE-w >WAK; 43'- £J,..S. I 9!-, 'Fl S'. c.:r, ~319J CO~l- vs, VS, '(1 S~ 145 t:VlolNC[ lf/El:.€ SSAil.Y ro cdONV-
       !"t-t::E A 1'1U"ti.A. OF rACI ~VaJD A 'n.£A-~tJA6L£ IJWI!A 01=' 17f€ f;.K£.S\G((£ o~ WE:P-Y EJ..£11!- .
       EI.J r of ·rf{t or;:{fiE~_                                                                 -




                                                                          !r
      .     llfJ.ArBI... .4~vttrs HJX A                                          G n..wND rwv1 rH~FFJcaV£ -As~~ra~ tJF c.ovNSfL

                                                                                               ~r:frAf.lc£ •
 r-He s/:l:C-J(D c.ovnr f'IF-APIIE1tl.5 NO'e/t 6120V4HI uP ftEcA-rtllS CI..A"C"" (Jr t:FS.c,:=Prca:v6"
 oF CIJcJJjsaJ c.eu,-rt;J2.. et.£Aa.c.y- -s no~o :THe FePE/llil. CA/tJ:rs nur THE (A eO PA}. L:pniT1+ T'rr::N; ·· .
 M:o IJtJr API't..Y 7"rJ ~:t5 f1.1"a1) Par~ nsm.+reS /fA~ CLAX:i'11 Dr :CfJfFf.Fer.IV£ A1;"!i."C"5TJFICE PF //I.OJI._
. e~.nJSel-1 IUO:Ht.; "TffA"I Altl:Z, !VLe C/JpYJ, .PO«.. Ba&t-{:1.)JWA5 Al.l AOE:QuAfE A~f> Tf([)ep6;.JOBJr' S/Art
  LAW G)fi.c.t;No,"11J 6Aa R:Vfll..IJL .tlfr/.IEW Aro'J rW CAJSE 1.+1-t5 5~11 W e:JcQ.JG€ . 71t£ p!Lf;l:.£0()/l.AL OEfJ)t.;I.J
   5XNCE Pe'SICONVCcrrct'. A-5 CM~Se Ft?l PerAVI.r.~
           ·me- u.5, C&OtJ:r oJt API'eA.S wtt "T'fe q1J'1;.c._r:tt,AA=J:~P'£DJC£1l:..r.J:o~tr,wA5 C;IJ.A~rf'o wKA.e vJ.I~
  -s~ri'Z' LAk1 euams -()F ~JiffFtaJ:fle' MS":£~77ftUCe ~ TTJ;~:AL c.Po~Lr A~ :Cf..i.E4/tt. rJ..~r;;R11ill&r;·P.E€ Fez&fltY WlfrLH CA~ A ~EFJrf~ t~F ~ Ti?IIJ Yc5f~ 1 12(i.Arfl2 Wl5 4M A :ll.l!l;ALS'Or-
. TE~ ;; F if yt::JIQ..s.                .                        .                                  ·
              ·r#~~ t:S C~ vrctArccN tJf Pet~AL CbDr!. §31,1 01 TAWII'tllT;.J4 ·WIIH GflVt:12J'IrHct-fTAL Rtt::a.w •
  W#JXJJ :>TA"C't.s :
          (a) A Pcti!Di Cllm mrrs -~·At fl~ref.B£          t:i:HE:
                 £1)   la!cn.vrt-IC;LY 1114its A Ff.fL6     €WITLYn~,cR       .4Crt:lt.A'ITON   t1F; A ~OVt:IJ.NmBcJIA_Q.t:a71l!Jj
                 (~) 1114~, ptJ.£ScJJr:s, brt v6f5 Ai~Y I{ELOIU) !}J«ffmeJr,.ptt. rt·f.C(4 w-rrtf · 1-{f'lo_wtc..o~E ..
                  0~1'13 F~OY Df.. WJ:T1f 1lifE/ill flfAI 1I 6£ i7fKel4 AS A CifNUr~E 40v£1l.J4fl'litl/f'M- 'il.aptlDj

  ·ttl€ F'€OcrlAL CootLr :£'5 :Cili €il.f!.OtJ.., ~y PlACZIJ4 A FAVLSe Pfi.JAL et;tJ€ ~ i)/,1/ ({{.(!(A ~e~M C.tmfiffiT£5
  Art oFFBI:Sc :n:, i-14TH. 4 O.f.UD YWJtttd nt£1{. (} YelillS Ot: /i41i, Wl-ltfH€ 'fllff Cfln.D :CS· ()~ 5~ oiJ
  OPPOS!T£ Se:Y{                                                                            . ,.       .
       ln t:-1'/Ef~ OfJCE 10£f¢..£ uwvrcrED OF A /-ELa4Y, <014 c~wi/.LCTroN
     Ht Sf-IA(L .f!L '"NJ:Sf-IEO          ret r:.casr
                                          A           oe4a.Et ·ptf41#Y/                             1

      _ Flfi1-IEIZ.,Pff.IAt (Obc~t~.4~ G.1..)Q). 1 5'1A~5 1                   .

         t'rF cr rs ~~t.?wJJ a.i n~e "(12.;tA( Or .4 sorit.:J'EIL ~UJffY PoJJr51-rAGL£ w 0e;q, S'E?t tJ.35.€c.J ntA·r
         ·-nK OCFeuDAt:~'f 11HA5 PIUOLOO~Ly Wi't~;':tAt\l...'9. (e-JlVCCfi.:D     .·   ·         _                    ..
                                                                              0
           VIC.>VS F'fl.ON\) co~v:rcr.J47TJ J:S FOt AN Pf'F=£11S£ rttAT         F fk/c? ,ee-LOJ.II:t5,A~V 11fe 'SecOIJO I'~E-
            p IJ.fl!iov.s C1JI-h'~cr£o HJlv£1J  8£CPtn€ P.CuAc.. 1i ' oc~ulli2.£D 5U6St"GW Eflr n1 rtf£ r~t2.sr
           PLIIJt'SWt:b All A ScGOIJf> DKGtJ..Et- FEt.oUY.JI '(). ccu_v~t'
                                                                                                                                      8
                  . ·m    ~i!DcllciD,"ff.J~ OJ;Uroa_ WA.'S F()ll."'I ..._..A < cE
                 .THe' 5'TAT~ A FFB/..11?5 ffUrf J"fi€.'Cd..l:'S NO FACWJ!fL. f!:JA~~ FOil. ,_~,. ' ~               1 n.-rt:=s ~e;PCHSE
               ·~ A po L'Lc/.. RAO'f ,vs, (), S, :]l} U, S, 9'-tJ.. , =76o, ~ott.'s ~urt.TY PL£A ~A~ Xi-\W~r'-l i'M.Y 6ec~W5E
     . UYrrtnt wAs f~Dt.CEO ~use Cr Cfl.et(W) A {(J~D1=/11t'NP~L MJ:LAAMA4€ p~ .7LI5 ·iJ::E fJIWS-
 .     avr:co~ AL :~nr::.sCi:JF-{I)()Cf r; e_IUJ         ,          -        -                       .    1       .
       JIJ>JIS' n~ettf fOa£ nte pru:;~e . 5ccvrort5 f?,()fY :rA A co..~~MAL P!Lf:J5Eev f;rl:?"' rs ro seerf.f,
                  ~ (re¥. cooe (.(lXY11, PllCC, Aflf' §I ,151 Rt'filur:.rle;S THAI Tf.fe )filTE:..gPF£~ SvFF_IZJI:Btr fJrto_F:
         .fo SVPfi« tJ~ueoJ:U4 1-lot. ooe-s A ·
            Pltr"f.)oHQ../VrVC A Co~STITVfl(JHAL {l:.tCJ HI 147 fJ. F(ttt Coflrt:5 or:: fl..t:c.t;rLOS tJR. aA~1CIU:Ifl'
             foP-Wt (l(){),Pf/Se (){:    Pllf'PAttt~ A COLL~TCI2Al         14--rTAU            ro me-   co~lll.AILY ~
                                 1   retJea.A. ·~~~:-', D"rSWVED-'1 1 4«bl~l=e1Jf'IIA(.ItVLB &FA(J'P?.LLATF.Pn.cc. ltLJLt-s ').6-3"11 /w/nfO~Zt-s
    ·ft4e' ~tbct To P.erxve;r ,.WD t/f.CUZL: _DJ:5C() velt.Y. F40:l.rf'.F t:5 A f4 D (J llDceD v lf~ F0/2.. Aiii A-f>ctJ,t;e.r{rc AQte3ATWf-f$
     &:FH-ow k"P~t?rl./ ro ~Lt./£~ n+tlr" n-fE .Pet:ro'l(jJc(C( mAy £F TRE FI!LT.S.
    AU ~(JLLy Dttii:.L.oPeD 16E AC>C£ TfJ-0€117o£cl~itl.Art Tfflfr 1-fE:;:.xs CoiJP.C FJef} J:lLt-z;_,pu..y Ar..ro
     :!S THed.E·roll£ ~L£0 1tl ~r: t r:.r' L5 71-f£ DLirt OF Iff£ COll!l:r Tifi P0>vrpE TYcNECESS"-
      A~'/ FRC:Ct.tn::c5 1f~O l"ttOCEl)Ui2..C3 FoiL AIJ AOEQuAiC .tNQ.VIILy; :Svct+ PJUJ.IEAE?..Cti D.r:sc-
      (f?VO-'f cs Apv'DC.41e1> f!?Y WA~Nat VS. U.$, 141(3 F,'J.d ,./8 • {.21 ..
                                                                                                        4
               FumettW/Qill!, r~ rvw~SQfP VSI 5.4-rf{, :31~ u.s, ~1"3 t ~31'( I 8'3 secT; ?-45, ~~ 'SiJ'!ft:rrte
    ~ooa.:r Arr:rrumro n+At p_re,_A'rrJi m~l 13t" ofl..n;;.{rr'f rc I'A.e5f?('fr or«at.
      rcsr.cwtacE -'I-I£Y A~v~t]) .iffaA.
     O:t.SC/Ui)n.\ ov ~a...:c'~ f'? .ADJUDn:.~:n~ 12.£:-u~n)les ~ t,vtt.Cf Af'f'L;CLIIrr:fiJU .6'1 IJEG.v~
     Or: ~M-V, WP1-4 P-E'5PB:T .Tfl 1LvL£l6l Sr.y, J:l.f fl:t:S4;;f./C:1ZV cc-r.s-S~l>t~AIIOH 1 AAO At'-'l"t..a:A~l£ flVLt5
     t:f.J 1lfE FEPE"ML. tl..Ll£.S dJF Af'rELLAT£ t'IU;)C..EOU;t£5 (_i6- .37) WflrCr4 /-)U' ci.CAI'l LY E"STA6~
      L:t:Stf£0 1:~ .,-~ Het.DP44S' f/F Tlfc SvfJR..&J7/!' Ci7VIl.r SPC(t:F.ft(8/..AL 1 AAD ~5 #(Jr O"CFFTCULr ltJ ~enftvC:. 1 /110'51 Or r:.r i.w{S ,t.\-(UADV: C~ THe Srten!
         ;:rc.c-s.
                                                              ,, .
                                                                          .               ~-   ,,    .    .-· ~ c::    n•\reo () fl   lO
         n·tf PQ.DSfX..tlt!iol.( F'f=l£1) A Ot;FECTrVE CHAit;.r("4 .r:f.fg-/1£/f!E~. THC.-..fitlffe,              .J    '\r_ ~
p~el eu,m- (JF- -sr11tfES ~E)PONSc ro Af'PLW-\rt:a~. FtM. ~()FIIIff31!JrSuJtPV6~ .' 1-fAc
 IN Drc.r,nerfr TffetC r~ No t:ttll.oQ.. rP T:nfJJL rmc#r! :fo r«e CoKTA-tey l{el-/frWr2'5 UuRr
 Af'tHn::rHe'D CPVI$CL PrtJ FJ:Lt" A tnof'Lofof T(l SG()A~H ~~o.r:rmE#T $Yt=' 6sAI'03.t::'r'.
      5tLE .7EOP*'fiDY
    CL4VS~. Itt vcrcf'LCCCTY .Of?~ Nor e;y·r:~rl:F .cAC.H (0(1#-1\ ()F THe rNDJZrPf~f'll CA-LLS Fllll. FAffu-·
!   AL f.IIUJoF= ntAr JZ...E'Qv.r-tl£5 13'1 rue orne-fl covr~rs .. ~fll:l'r 5rA-rCif"E' TO FAt;r;;tt OE'ttt'fOANI w-lf€l( 'S"TArtlr€" Am 6t4 Vt?cJS.: A-S 10, wifetft...::-d_ eou(illl35
        Il(fEl'Oeo tn(ILTt"fll..EPVf4~wte"lfT:~eE r.O,art~,. see ik...'St' U,S, ILS,SHE4,.:J.fl (:,2J(;,5fj16?3,
            . w~ MVL.. n::Pt..:cCUY Ct"WfnCS PrPP1Ut,.£tJI 6EFflfl£ rf1J4~-L t rtf£. CbOJlr i'?AY t71tbt:e., rne-
       .c;oliEal'4me-(.ll TO C.HOd15'E Tffe COVI.tr CN W#:!Ut~ ,rr WJ:"LL Areo oN oe-~s tu
        _!l-$ora-me-N'r m()ST r£ hJrr:.sc-o PttrN FAce' .OF :Ci.lat:crmff"Nr ott.ll&bflO,. 0"$ ~II'S.• /tlli....CN. 11 'ff/ F; 1d '981 8q~
                 /J.Cc.A:Tr:JfLFt=l.£lJ 1-U:s ("l(JJet.:T11?f.( rFt rne-lbWI ~ 1 tJnp'rrtJI.t. ~_Sti?t/.B:f.f rtt~f')rcrm&7ofr/~~
        AlrUAL .;>JiO~('-l CoDe tl~ CJ1P11,flfloC. ,tfOL.tn!G,j ?ClC~ ..tHl ,A.L.L.e~A-'ft:'bt-l rs Ct?U."SJ:OeQ..tO 10
        M THe OfF£ND4Ni o~ #Jtrrr.u; nte ue mvsr.t:>c f'n.f P~tneD.1fJ o..e-~po«D w Plla:JF" ~f.K!lWJ:Hq
         THf ALL~EO ACr pi{.Ac~ .ot= !.tt~f't.t.t"J:IA.L .P11:"S't.ot1Dt/cl_ ~P, D~LLAS 1~), 5 :ec e-x~rtfr-L'
                                                                                                               II
        'fl.IC :J:t40"CQ-1neur . ~N t£-CA-w~ CA-$e .l:S tn{}(X·r;fpt.:ecrr(?C;lS A\'(0   Cl+A-tf4es   }t.E'LA-..Vt.
\JrrH Oll E"LeiElt COuNTS f!lfa-iff ~LE ACr, AaAT17ft ~ ~HSv Wl+n:-J~- t:Dwr
"SrA~ r'-' IE"J.t.DeO 11                                         -                                 -
 /¥1.o5ecvrJI::;u ACc.vnig J'cfbS&AJT:f':, rNrn=-crmewr HA-~ lH) t:t.a6i c:.oe~uTS ntA-r AX?lllO~Kq ro
·1ft+1 ~ v.rot..4:f"E5 Dov6_~Pk(ft'. ~f11e" lr;:inC:,'St:f:. o,s, K, ?'lfCA,J.II _F.. '3d t;'SB,G?-3,,
 Atso CoNsrrrures A Jv~                       CC!JvsE oF rr+e- lJt.i"L~o 5-TKTEs cor~%Tr.lfn7N
..T~f.:.C, U.s~ v~·, 'PJ-t~~&rj .?Bg~fJA~ ~EF~CI; o€1>0.Cil.:C~4 tf-f.C (DtAlJ O~.JliAJ:.s-i'J­
IffotLECI,SvPitA~ .fl.So "5"~ FOJ. R.vLE
 W'ffi:TE t~6'~ F, 1d -3-:;£-f,
                                            oi:'1
                                              ~ ()a=e;:L-r :C5 I.Jo-;:v~VEO 0'( P. ~u:CuY Pl£4
                                         . CfLrmrllAL j(U)c, MiLE q£l?)(l)( 18 CJrS'.. c V5 vs. '_,
     1\t.:rHt'JV~ tb p~n::: of- ~L ~ fJe£ctCK-P5rT_!:J._ ,.
ltt.cs f)C£~ 1-101 tXC.VSf- STAte: f?Ziilvrl PllOu:r~, A:CL EL.f#'7g.q-S {.F o~Kf.J"Ss st:c i..coe Cit.Pn.
 Pna:., 1 ,tti.~ _:;,,,.~~~ -~T4TF! vs•. ~ac4.., te TfiJ.('f T1fe' OEFB-«)Atfr .
.n1AV /I..Ar:S~ S LJCft FACLVII£ AI Af.JY'/rmc:'                   .                     .
        ~r:t.~·roR.  HAS 5PEC~Fr£0 :f';., PM.,i:;(~}TfM.ec OF '\ll.D'-'HD (3).Tt11lr€ Of J:~VOUi-$TA;1..1f pLfp.~:..
Y11i:Nr; Pf.J 1-k::w -r::u~4fr CHA/l4rlfli A Sf"~(\(r AC..l~!o7rol4 l"'l-l DTFF~tf.fl LWIF3 oF1'RVCX.rf.I"Ri£y Pup~ At:;aeemEill.           ·                                 ·
           t~ £;tw1JO (6) Frllt" 1 N() c(li;Of"N"C:£"; ~"tAw /I Pe"l11ti#STIU(.(E/j 1 ~IW.II.:X::~4 &cmt:Nr.5 6EYcu A .1~8fScN ~
.AGl£ 00r;6;; .z:-#4 ~ P.e-;tJOIJ~C W At1J1L.'Cd.Tll?W Rl/L            w-ur;    o.'ff tt~t?il~ (:JJI'l.fliJS, 'THe- -i~lCC~IJre1JDS
1lfR\. 0~ ,~f"(/O) TE~ LINt(6lFIV£, ~~-rrl;,''rlie·V.CC:ftDr?S n·-s171-11CUY ALOUf" lc(ILD-Hitc.€ tCONI1:Xreo
 AtJ~UCAt.tr / p.£LA'fVI! 1: TtD:;s t-s co#JTitAily TlJ !TlJ,CF A~D F-1=-oci!AL LA~ v14TJBI.. nte ovcPIZO::esS
 C(AVSE     t?F      ntE Pr~flf Afffrf'(F Tlf€~oetifa£'!J, rf-lc W:C~'S'IIJ73
    ~{YCI'o(ll':"'A -ltCASON4&£ /)()VI.!:it 11 ~U.Oiftt.D !lf1P~ ~I( 13ortf 'SIM"eAKC) Ft;f)£itA(_ t7!lPCavt:f.ctj5.
   $(.1£L£VA~ ,I/5.L4.; ~08 o.s,~r5,).78(1193j.llfe 51Atii>AtlD Pa.orEm111VfiC:iY,t:t/tffrDENCE
   . c~ ou;~/ofAL ,(AW 6Y 4~~4 rCot.JC/t£Tc sv~STAf.fccJJ ro rHe f1R£SoMPTTo/fL[;:(44~("4 me rrtcr :p.Jtr;~CJe,iHCJVD4E mtl\Y.~C::r
          A, V€A.OJ:CT t:IJ rife ll=FCKVA~r'S fAVoft, ~E~ <4l:"N£12A4.Y L4-FA~~ a:fl:l;f1€{{if.l- L4w~ /,8{_tfCI!
       . ,,eJ.. Jbo~j (11'- lbd.jnPf:::.I£VmE1.(cEf§ :J](.p ~'gJ~~rtle:J.,:JtrJ'_j,
                 P~/J1;1Ce;~ u?ucer)E'dtl;) .llfU..Wil.. _Holl AKY~R. OE?F#QMJT £;~ !U6F-t.Pf.i{I];CIEO t!:N
       '71-f~ ~s- ,rer;'fJ:IIIt~~vtu'orcre                             ~-            cr      , ,
                                                                                co11-«7i05;
                                                    CIH lt¥14£NDmD41 CONTEXTS, rR..eJVOrX...c IS PflESwn£0..
     . ,4CltjAL ell.. eoN··srttvcrrv~ .O&Jrt+t ~I'{;SPSbfNCE OF CovNSEL A-LTJX;er#ell. 1=5 .L~.4U..Y P.ll.ES-
      ·u~e-o fV .Rl$VC("r~ 'MEJVOfCE. S'O Ito£ V4itn?US ~~NDS ot:' 5rnn(_t:NraFe'~EdC£ .·wr:nl L!PC~Iii}EL~
        ~.C51}\f\.(€. se£ .vrf$ Srn"TCS VS, C:MNIC, Lf~ U.S. 1 rll ·65''11 A"O n.;JS1. 104 ~; C..C1 4T 1.0f-(6-
      "JoCfr1 tuu:f. n,~5, PA£JVPUE Xli nf6E CDtC£11?1-SIAiiiC£$ l=:S SO a=~t-Y. T{ftJr Y "R7 f_De~s_JTW AfJ01 RJP... THA-r R.EA'SDN AND eezA·VSe ,-,e· Pll{}5eCt.fr.
    11>14 IS f1.[1l.CC.fl.-.Y RJ% PtJN 9~6U, ~A-S V FrJit. rHe 4Jve:ti.H~CIII TfJ (}fl£V£i.Ir;                                      ....
                                                                                                                                        J3
                       Pt!AW" WUL.    HoW' D'Cml:nsr(J)lr~ ifJc.v He WifS PA£iJZA)tzeO, ffl>!lo(lcJf U(trrccr.ctlt: .A~~'Ce
           CJr- a>e~4Sc.'L; cw#S(L pa.EO RfJ/1f8..0 -57"fl-( C5 · .
              No £(/.l:l}li\lct: TO ffff{/8 ci'eil A~ leo. 7lli£4'['bfl:: J/}10I2i!LES5 't#br:cr ttrm. r '5 fli7t!..t" fff.t:fi
              CJ(S£ -sftJvLO       t.~AW Nfi!c;a.. P:LDl FUEO A44C.tCsr llecAtd_, :te:C aou~~ v~~ ;~T1(fff r;;ptf:!JQ.(s1
              8;.-;.   s.w.?.d 3?6; ~vrL£{),_         s11rr~-;.6r $.-£tt·)d P.3c.r; AT IO'B -(0 1-2, j~(f'
                  O!r(ICO VS', I)S,,J{,O v.s, 1-ft? 16 s·.cr, 35], 6b:N4£rt v ), U,S, I ~38               v. s
                                                                                                      r IUJtl9·q,61 -sA'cr;
                  I )OJ_ tf3IIJ 1
                                                                                                                                                        JY
       "tN Gtt.Du1-co t(.)         soc, A~us-t         OF        o.c;s(J(e-n:ot..r"
         te-~ts Ttl..ri!L. e.ouo.:r A6oSEV rTS" or:sCil.trr.a.f 6 Y A(.L@JfrN4 ,4 PLO 1¥J;fl.e:Er?t ew;r
Wfft'llt '[((C/.£ -~ NO ~v:COec.tce WHifc S"t() t=Yftltv S't?C UJIJE tJt: C/L~ PP.fJG ARt f ~I~ r . __
          'rNC? PelSCU a._, tJecotfVZ:cTe:o ()FA Ft!LOH'f e;cc.e._(JT_ ()(!(}# rfft vt/tD:tc. OF AJUILY 0°LY
 P£tJO et1£0 .A~O ~Dc.IJ, u# c.e-s5 rlfC l>cH::nDANT, vPo'-1 c~rt1lef.l4 A Pc...eA tMS ns tJI'f;W
 COQI!.I TM  f)~U ~&ltl) tt.r5 fJ..LCjf.fT ro ~L f.3Y J()fi..Y "Cil WTUTff:lf4 rf.f ACC.OI2._vA'.S:C£ ~~
  A~ 1;;3 AN'O f,(Lfj PtUNCOtO; Howevat, -·n-tlfC -cr '5ff{J(L de HCtES'S'Jl(LY _RJ/... Tffe sTif{l:TT]J.
  "Ullrt.OOL't:!i,,.evtl~e~lC£' [~rb ;i'fe ~COW ']flOW~ rffe 4vn:r (JF rf(C OEF£Nf>ANr At.fO _
   $At;O evz:-oer.cee :SIJA#-;. _,~EJ(~6f.:i>:'CE'if~~:;:~:-.covi11 AS          dA~XS @L X1 :Jtlllqmel'UCtrC    - VPCf..l ~           C?cJr
                  1b sv/1           nte~. ·
               TH£ e:v.o~ 111AV g£ Sn::f'~lc7) ;J:P ·t'Ffeoer:c~O,f«f_ -r:N SClcA t!.Arse CClJ.JSciiTS' ~r-l
     .ywU::r.C#4 1TU tJt'tlJ ~ ;TrJ ~ Hfe AcPPCAAA NC.C1 C.PNF~Nrn Trof.J,                                               }.!JOf..f
                  THE" 11J.J::"Ift- covn:r AC.~o Af!Jf/5£() rrk Ol:-5t::.12.ECTrotf t3Y OBiv.r::fl4 f/..E£./if1:Jil~ ptt7
      fO 62VASH r:f..{DXCfftnCII(;- Wft"UA 13 rn vu;rr~ At-10 .P.l IN V.C0 l.4 f'J:"Q~ oF DV 6/JUt
     ~DY ~eAA 1b PA4c Ttli p~ ,W(l.:!f' ()r 11!AI-IDA-flli~) s«· (()e. ~JJE!~Y v$, '5rJ.ff"E1 S'f SW, 3d
                            1
     ?,~q" ~~:'A P1?r'toK 1(} Q.o}\.Sfl SHOGIL.O i~E l;tZAt'JTfO Wf"t:f( nK lMi'4M4E rH .Tf(£ ~f.{DJZr-
   .r11fAT C.ONC.t:-tlRr:J-S4 m; D£r:ENDA~~ &«over :cs So V~r..t: OR. rNDtFI~fE A~ TO OCtmmrrrt:D, ~ 4ENEiL4L llvLC
   'J::S TH;(I 1HC >fflTF -PS NfJT P.EIJ.ur:llei) .To ,ol.chD ~e-N'flt.Y FA43 TffA\Iftt£ l-fOI eS')c#rrAL
   -1i/ PILW~OE 10 ttctfl.uP:EO Uorrc£ 1CJ TFIC ~CD· vvt;-/1..£1/I:Bv A- TILAL LOCJ/1IS .R.l;L:J:-}(4 ot~
    t1IO"TTdA (lJ      ~16H       (He P4fl'{   p~f' oNt,_ ~E$P{J#POff'5 Arl~WC~ •     :flirT€£: PIJR.SthfNI TO lUll£ t( OF TfiC {                                                                                                                                  (.5

       .        11-1(" FeUCil A(.. LOUILT C;}N f!,f FAu.reD 1 6a.4Q5 t Tf/fY ~0 1-J.or f(Jtf...(;tf/ CMtXUNcD . SCJPJteP'fe!
   CoVI2.T p/Ltz:eC'{)r'fofy$ 1 M-i"C-Cif Clr/{IJ{_y VCLL-8fle5 rfllf( AII'/.IOJ.t.JT5 A(J£ a-«mEO TO 1-f Ftll-L lfffO FA;m.
   i:?.t1tJCII:f()wrfV lo L:aTy~ (LJ;frtn'S ~SCD 44/t.f#~f Tff6?11 '(:II At')UJUPU :lf!E R"Ot?JAC. C.OGIII.r O.Cfi /1/0r .
    Fol.U'W ~TPJ~O soPru:me eoc;or PP.ecc.eocr-fcE, wttrcH C.LEA'fl(..Y occt.Ate5", ntltT rF                          me  APP-
   1..-Uk~T Or::D ~or~ A F()fLT'rO Gft1rWf, Tfft At1PLIV1 ur IHt ,IJ..t'GV"ItteO FVU ~({0 fACIJ... (lfJfJpqv«~TY T() t.:t::I'T4Aic r!-fOSE
· (!j..,ljCm 5 llA~-o ~lf~f«l5r ~trm :C# F€bt:72A-C eor.HLr .. s-ma ~m5TAfla5                         c-asr   ~IJ ~et:A?rol..S
   ~ ,"tff'"ftT ·12.£NVfJWJ ~~ PfH)(!£S5 :Tif~FFeOTvt: 7fJ P1l.fJ'1tC:r 12.aAWfl5 1tr41fl3 TO lf~fl~ A com~...
 ,ref41 t.ooUStl..Ofl, Af}la. ,t}Nr> r:mPIHl.rt:lfL rtJI,((... A~O ~· /J.flltf(}ll 1() &C AfrdJ-0 eo 4 tu.L Af40 f1a11.. _
                                                                1
  bfJPOW/.fr:rY 177 L.IIL4JrtE HI:.5 C.L,.frf115· !24J:Se'D ~ -r-r ~- An.~AfLV ,ftJP elldtJf(CfJU5 Fori.. TtfB FeJ>t:'1L
  AL. cCbVIl.r rv o.r:.:s~~~ /lffllrfOrLJ c.u;;:un wt:rff Plt£.:NDU£Jc:nt£.·.nl€ C.Of(ltAr{y, Tffe'f 'SftJt~LD
 HMe ltf91W"O Til SCJ PaeinE CoutLI P.tuz-toe«r~ 1 fo~l) ~olfr::TJ ()/l/JndJA.:C,ffC PllllCCtEDVIL~S
    rc AFFotLv ttrUrr(}tt.-mt Fou t{uo FAVI.. otJMI.JuHLTY             TP-~ArE :c-r~£5 P-Ar:?eo,r~ IU:'5~{)1C((Cj·
    Tiff' Ll.Mfn :£K 4 OrFFI£i:f( 11/lr~Hpl, W'lf'elJ£ ~~ wt?a.O        lfltle Pll1::q;l:.7Jt:-0 FcmiEIJ.. 1AS u- ~l'fs' Elff'.;;.;
    1.TLco ro f!Y     llea.visrre   tJ'FUrWr            ·-                j
                   T'i/t Ft::"'btllAC ~vMS CAN t!JC. rMICft-o ~aAvS'C rnEY DrD ~or CCflg:/)(:7l_ AI>C~A[t-
    i.r~·~ I'Jt::Foll£ r/IC"f O~t1J.Z'%c(} itc.LA(t:1€S' eut'Ctn 1 WHCTf-!Q.. ()(L tLAn:-o
       b\f Tfie s~re ~ ~({rAL-1 wr::nfOdl A rl~llC~4 &K ntE tne~ 1 Of:A pp_r~o4 t;ll'5 Pt:rr-
       .-TTCIJ totllfAt3t:A-~ LOilPVS Wlfa!t: (ffc ~Nat. A-LLt::lFS Tf(AI (ff£ ~tWNV tJF 71fe pi(L'/
        ~# e?S lt~cr.t~r. 'He Prtr:~N€{( W.-fS fJIJ.J:7:JuReo plf l.fD, CF tl() comtJCTF~ T ev.CO~Pct: fJEH1~f.l~
       .r& sof/tJ(lp:r T£fe- coK~J.l , v~ttref) S"I.AIE5'. v~, .44't1Jl.$"1 LfJa t/,5, co:, I();(,
          · · ft'l ~tiVW PP.£vvorce if~O Tff/lf .fU:MTffl ~D .#O( IJ.taf;ri.IE A FACt! A(\JD Pl?I'AilTrAL
        zarc      ~~roa..·PfLF n:re llffPJD,6erH~ FU.eo ~v cw~tr Al'f1acr.freb 7f1,/:;tfL CL/vJ.(~t=."'[_ .C,coRqE G mAc,Kc-YJ
        f'U.t;D ru C/l.Ffn:C~AL C.OUfl.r IJ(J'i'J'16Bl. r Tff{Jlt 11 t4(J.!liJNrc.oC/HTY, 'i"£'KA5.,. wffiCH A f1£:
    .    I} 0CFC6(MN3 IYltlrt:()f( ro Tf(V()I(t (l+c(J(;t...~E,{jeK, 141L1=3. tJF[;'VXo!fifcE R.t1Lt.614),
        c:l} M~l{ TO SoPPe'SS ~'i'i>4Hrs srnrt:A1eNT "PVtl$044r ro .7/U:.K.~&;N ·\IS zy!'NNO.
        3) IJorae PrAel/H 4/lANfl!/JJ,
       . 5') Defe'~ars moTT.oA Ir(L-tMruE,                                                            ·
         6) mor-u;tJ ~IL OCSCOf/t/ly A~P :l=r.tSflf ~rorn.cs~~e~ru.N~ovs Prffllsc~,
                                                                                                                    (G
      IO)    rnon:oN w     "SCif.IPIU:-~ ourat.Y sn.:ra:ne:rc~r o~Ac-U:~Ei>   vrzroM,
      1I) f1101'W~ ffJ4.   Vo.Dt ocrtE" oF ;;xpe11.r ,~rness.                                      _
      /J.) DGe'4D4tlrS F:ctl.5r ~()(J(JLt:tnciJf' I'IUTT.oiJ :CF-f t..Lm~#C t.06lS §fif((e"dlt?il!>
       AVI{X:C- A~,
 AU.. tnbfT,Oit HAVC /IJO (l~il SL;HeC>.,,~Y COUILT 4flAI'Ifl.-iKj 1110{Ullv S, IW [ffeCI ll.ffAro~ CGt/ttl ·.
APP~f HOI AOJVb'CCA TE (eu;fOfLS C£.4~5 ots 11-fe mell.:rrs 113t.C:A ,~ C.OC/ffJ"~ Ot:{cf:c@ U~r~ ttr:.t;,trr 1G' 1'114'r€'14«- E~ti((C
     "(:({ ·rnt ~IJIYI OF IXC~OLY A-l.50 TlfCFf;;f>a.t(. CO()IZTS" DC:(.{tC() i'le~lOtL {J$(;Z1(t4 .JI(O!ilft{r) n-re·
      5t.me Oe-t(t;lfL ~ lf{cSe ~HT5, llWiftliL 4L5o U!Pse1J ~H')uFJ=IZ.ti.ICV tJF ~VC:Oi?X-tC£ <=-lA.t:f-n
      BY PUN~ D~v€. ~ ri:I~TfLOitti(r A.,:o ~..ft((;t.Prr./£; t;e&£ 5C#\ wt:rr.f ~rt:AL Wnlr CF IYAIJI!if6 ~ · fJ!tSVAF.rf II, 0~ /.fS e:Ja-f.C6rT$,
                 ·Ft~ttrtla ~ll. C:O()LIJ H~ PllJ;veJ.I. All 4LL-t:"l;A1ZQI'6 t,V1:f/ll "f!4C t.eGJ)~O ar;sCb/CIL~ Ftttlm
        ~nrre AtlO FOJUJAL C.Ou1LI5 1 flewtJet, Tf1Ct:WE/t.4L 4-t/D sr1ffea;c;p;fs .4ke Cl&ttlLY WllOttt-.70 Daly
        TftAr :rt/C CLATM5 H.AO Nor 6tetJ FAU.. Y P~cttfreD TO rHe S'l/.f~ COV/1..1 rtfat lrl'f'Q:CO Ac-<
        7:1JAOt&uArE 'fJrUJUOVflAL MR 1~ f/1:tn£ ro nit: llf~tiet7)(;/IAL .~R. '11f!le NB&ED'1 bY rr-re
                            1

                                                                     c
       Feo£/J.AL .CocJ/lf" N!aeO r:fs J).r;SOLE.Cfl:ON. ,f!:£CAU5 Wife if FCOBLAL COCI.Il r CflDc12etJ snrW:
      CCQn:r ro AFfs~ .R.eCAtCJP~ wltrr ~ilm                mea..a-5.       sa:- eJCtfpjJ:r(S) w-HU:-~f -uc~ IX.£. t,o DAY5
     APtf"'IL OIW(It, W(f~Ctl U:sPt'#OAf/0 fl.cccclep A Etcfellrt'A:mot:-~;AI-40 sr.l:c.L: NoAH~ pf.I"(JE
     Jt1e71J::{'; ()F 71{E wntr ~ 4J:ve.t'Q R€L4cot:l PILED AN fl1-on;oa ;:c,a_ hEZ.LA-~f.i RJitEf.IIEILY OF
                                                                                           1



     DtFicOt:(;" A~rr.115T /Ji%/l()IIOEtSt 'RJ/l. /Jo/IC()d?Pt.IA t!CE .·r..V.CTU 7111-t: fEt>c!JA L COVIll o/.Z!X31, ,
            eXftrorr(:;J sltow:5 T~«r fEOfllAt cuv~tr vc:r ~r-c" ~eo .s:r's /JJ=.~crJ:tJN of.fCf
    A{:,ft:!N f:£_ Ofi.IYiff4 A PfJofJ(IlLY FJ:L£0 1110CLt)f..l .wlfCCH WM' ACL.Ile~~D :c#( q-~ LltWtUJJ4F f\AD
    ~lfOvl-D H/rVE ISetN t;tMt.freO :CI-f FAU()/[1 bF Jtft~TOQ, sa: Llt5l P/14£ oF.f:F+.IJAL JVD4W1elr,
          TtlcJs (4fk;t::f(/{j All J:U:AOt-62UA~ !tcvreW AfiiD OtlM=U4 AfLArtut Dp€P/LfOS5 AUe ~L Pl1f)f-
    ~r~ u~o~ool me L4W.. rr· -z:~ A- VCOL4-rrcfJ oFOtA;. PllfX&ss fi7tt me ~~re T?J vse: fJile JU'.l..Y
    Pll..~otl.AL m"LSCOf(f)t)::..T,.+UO Flrf!J/U.CIJ.T£0 wt=TJ(es'S "SSA.r~cs W 4,f:c:l'l A cal~.
                                                                                                                                  rr
          Ulle·WJ:Se7i' .4-LLO.~ A ~CNsvE~ RAr:sCo cdCJLO ~E .7VD4Eo ~4 rH~ mell.CT5; .8Y IJ..r62~s:crc: tJF L4ut

         ·Tlfe' FEDfJIJA ClF
 .lf1=S t.l.JlQnS -ai .STArE' UVJLG HE .CS PfJ..CC(.C/OeO FitPm RJrHetL F4Crc;.~-L Ocvcc..1;711#?Cm--r::N
   ffOt"OAAse!J ~FrHCcurrn.
     :r~J STAT£ CPvtLr, wtt.£.I".At1'15 vs, TlfYUJt., v.s,trJJ:;,tf25,                                      ·
                O'I'L:rtf&R£ 111erv
  T.{i:X'(. flJ4~ A-6 A M(t?t-f! ;r                               , . . • ' '       .




                                     c.cnr.n=r       ;,
t···

                                                       NO. 1250248

            THE STATE OF TEXAS                                       §    IN CRIMINAL DISTRICT COURT
                                                                     §
            vs.                                                      §    NUMBER THREE OF
                                                                     §
            RICHARD BROWN                                            §    TARRANT COUNTY, TEXAS


                       OBJECTIONS TO THE COURT'S CHARGE AT GUILT-INNOCENCE

                     COMES NOW, RICHARD BROWN, Defendant in the above styled and numbered

            cause, after both sides have rested and closed the evidence at the guilt-innocence phase of the

            trial and before the Court's charge has been read to the Jury and submits these his objections to

            the Court's proposed charge as follows:

                                                              I.

                     The Charge fails to contain an instruction to the jury on the law of extraneous offenses

            and under what circumstances and for what specific purposes they may be considered by the

            Jury.

                     SUSTAINED _ _ _ __

                     OVERRULED _ _ _ __

                                                             II. ,

                     The Court's charge fails to include an instruction to the definition of beyond a reasonable

            doubt.

                     SUSTAINED _ _ _ __

                     OVERRULED _ _ _ __




            OBJECTIONS TO THE COURT'S CHARGE AT GUILT-INNOCENCE                                         Page 1
                                            ENTRAPMENT

                                                   III.

        The Court's charge fails to include the defensive issue, raised by the evidence, of the law

of voluntariness of the act, Texas Penal Code Section 6.01(a) or to apply the same law to the

facts of this case so as to instruct the jury thereon.

        SUSTAINED _ _ _ _ __

        OVERRULED _ _ _ __

                                                  IV.

        The charge fails to instruct the jury upon the lesser included offense of assault by contact,

Texas Penal Code Section 22.01(a)(3), although the same is raised by       thl evidence herein.
        SUSTAINED _ _ _ _ __

        OVERRULED _ _ _ _ ___

                                                   V.

       There     IS   insufficient    evidence    to      wJarrant   submission   of   a   charge   of

                                                          herein and Defendlnt therefore objects to

said issue being submitted to the jury.                                                     /




       SUSTAINED - - - ' - - - - - - -

       OVERRULED _ _ _ _ __


                                                          GEORGE B. MACKEY
                                                          101 SummitAvenuk,I
                                                                              Suite 318
                                                          Fort Worth, TX 76il02
                                                          817-336.,1008
                                                          817-336-5437 Fax
                                                          SBN 1279500
                                                          ATTORNEY FOR DEFENDANT




OBJECTIONS TO THE COURT'S CHARGE AT GUILT-INNOCENdE                                             Page 2
                                            ORDER
                                                                                                     .J



          Both sides having rested and closed and Defendant having presented the above and

foregoing Objections to the Court's Charge prior to its reading to the jury at the guilt-innocence

phase of the trial and the court hereby enters its orders on said objections as reflected above to

which Defendant has his exceptions in open court on those matters which have been overruled

and as to those matters sustained said matters are hereby ordered to be incorporated in said

charge.

          Signed this the _ _ _ _ _ _ _ day of _ _ _ _ _ _ _ , 2012.



                                                    JUDGE PRESIDING




                                 CERTIFICATE OF SERVICE



          I hereby certify that on the _ _ _ _ _ _ _ _ day of _ _ _ _ _ _ _ , 2012, a true

and correct copy of the above and foregoing Objections was delivered to the Assistant District

Attorneys of Tarrant County, Texas who are handling this case ..




                                                           GEORGE B. MACKEY




OBJECTIONS TO THE COURT'S CHARGE AT GUILT-INNOCENCE                                       Page 3
                                       NO. 1250248

THE STATE OF TEXAS                               §        IN CRIMINAL DISTRICT COURT
                                                 §
vs.                                              §        NUMBER THREE OF
                                                 §
RICHARD BROWN                                    §        TARRANT COUNTY, TEXAS


                                        ORDER


       On _ _ _ _ _ _ _ _ _ , 2012, came on to be considered RICHARD BROWN's

Motion to Suppress the Forensic Interview of the Child With C.P.S., Alliance For Children, Or

Other Law Enforcement Agency, and saiq motion is hereby

                                    (Granted) (Denied)




                                          JUDGE PRESIDING
                                         NO. 1250248

THE STATE OF TEXAS                                   §      IN CRIMINAL DISTRICT COURT
                                                     §
vs.                                                  §      NUMBER THREE OF
                                                     §
RICHARD BROWN                                        §      TARRANTCOUNTY,TEXAS

   MOTION TO INSTRUCT VENIREMAN AND JURORS TO NOT DISCUSS OR
  RESEARCH USING THE INTERNET OR ELECTRONIC DEVICES OR TO SEIZE
                          SAID DEVICES

                                                                   Motion No. 16

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes RICHARD BROWN, Defendant, in the above-styled and numbered cause,
by and though his attorney of record, GEORGE B. MACKEY, and respectfully requests this
Court to instruct venireman and jurors to not discuss or research using the internet or electronic
devices and that this Court seize any hand-held devices. In support hereof, the defendant would
show:

                                                I.

       The Defendant has a right under the Due Process clause of the United States Constitution
and the Texas Constitution to a fair and impartial jury that is free from outside information, and
disseminating facts and/or information concerning the case to those not on the jury.

                                               II.

        The Defendant would show that most Americans have access to the Internet including
social networks, such as Facebook, MySpace, Twitter, Yahoo, Hotmail, Google, and/or using
their cell phones, lap tops, and desktops.

                                              III.

        The Defendant requests the Court to instruct the jury panel and the jurors not to use the
Internet to investigate or otherwise obtain information by way of research regarding any issue in
the case nor to disseminate any information about the case to any person specifically, but not
limited to Facebook, MySpace, Twitter or any other online social network.

                                               IV.

        The Defendant further requests that the Court during deliberations seize from all jurors
all electronic communication devices such as phones (e.g., iPhone or- Blackberry), iPods,
sidekicks, laptops, and/or notebooks.
                                               v.
       The Defendant further requests that the Court ensure that the jurors do not have internet
access while sequestered in a hotel during deliberations.

                                               VI.

       The Defendant further requests that the Court give the following instruction:

       "You are instructed that the only evidence that you can consider is the testimony
       and the evidence that comes from the witness stand. This simply means that you
       can only consider the answers a witness gives in response to questions and any
       evidence, such as written documents, that is admitted into evidence for your
       consideration.

       In times past, jurors have researched issues involved in their cases from outside
       sources, such as the internet, reference books, and friends or family members.
       This is absolutely prohibited.

       The rule is simple. You are not to discuss the facts of this case with anyone nor
       do any independent research and when you deliberate, you must only consider the
       testimony given by witnesses and evidence introduced during trial."

       WHE~FORE, PREMISES CONSIDERED, RICHARD BROWN prays that this
Honorable Court grant this his motion to instruct venireman and jurors to not discuss and/or
research any issue involving this trial using the internet or electronic devices, to seize said
devices, and limit juror access to the internet while sequestered.

                                            Respectfully submitted,

                                            George B. Mackey
                                            101 Summit Avenue, Suite 318
                                            Fort Worth, Tx 76102
                                            Tel: (817) 336-1008
                                            Fax: (817) 336-5437


                                            By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                GEORGE B. MACKEY
                                                State Bar No. 12779500
                                                Attorney for RICHARD BROWN
                              CERTIFICATE OF SERVICE


       This is to certify that on                                  , 2012, a true and correct
copy of the above and foregoing document was served on the District Attorney's Office, Tarrant
County, Texas, byhand delivery.



                                           GEORGE B. MACKEY




                                  NOTICE OF HEARING

       This matter is to be heard by the Judge of Criminal District Court Number Three of
Tarrant County, Texas, on the __ day of                   , 2012, at                .m.




                                           GEORGE B. MACKEY
..



                                                NO. 1250248

     THE STATE OF TEXAS                                 §     IN CRIMINAL DISTRICT COURT
                                                        §
     vs.                                                §     NUMBER THREE OF
                                                        §
     RICHARD BROWN                                      §     TARRANTCOUNTY,TEXAS


                                                 ORDER


            On _ _ _ _ _ _ _ _ _ , 2012, came on to be considered RICHARD BROWN's

     Motion To Instruct Venireman and Jurors To Not Discuss Or Research Using The Internet or

     Electronic Devices Or To Seize Said Devices. and said.motion is hereby .

     (Granted) IT IS THEREFORE ORDERED that the jury shall be instructed that they cannot use
     any electronic communication devices during the trial to discuss, research, or disseminate any
     information regarding evidence produced or testimony presented.

     IT IS FURTHER ORDERED that the Bailiff shall seize all electronic communication devices
     from the jurors during deliberation.


     (Denied) to which the Defendant excepts.




                                                  JUDGE PRESIDING
                                                                           13]
                                          NO. 1250248

THE STATE OF TEXAS                                    §      IN CRIMINAL DISTRICT COURT
                                                      §
vs.                                                   §      NUMBER THREE OF
                                                      §
RICHARD BROWN                                         §      TARRANT COUNTY, TEXAS


      MOTION TO SUPPRESS THE FORENSIC VIDEO INTERVIEW OF THE CHILD
      WITH C.P.S., ALLIANCE FOR CHILDREN, OR OTHER LAW ENFORCEMENT
                                  AGENCY

                                                                     Motion No.

TO THE HONORABLE JUDGE OF SAID COURT:

          Now comes RICHARD BROWN, Defendant, and files this Motion To Exclude the

Forensic Interview of the Child in this cause, and in support would show:

          1.    Statements to Forensic Investigators violate the Defendant's right to confrontation

and cross-examination under the United States Constitution,        6th   Amendment and the Texas

Constitution, Article I, Section 19, and Crawford v. Washington, 124 S. Ct. 1354; 541 U.S. 36,

(2004).

        :2.    Where a child describes past events during an interview with a forensic

interviewer and there is no on-going emergency being addressed in the interview, the resulting

statement should be deemed testimonial. Here the videotaped interview of the child was watched

outside the interview room by the investigating Detective, and spoke with the Forensic

Interviewer during the child's interview in order to extract other evidence.

          3.   Where a collateral source reports past criminal behavior by the defendant to an

organization statutorily required to investigate such complaints (in this case, Child Protective

Services and the Fort Worth Police Department) and where the record contains no evidence that
the contact served anything other than an investigative purpose, the statements will be found to

be testimonial. Wells v. State, 241 S.W.3d 172, 175-76 (Tex. App.-Eastland 2007, pet. refd)

        4.     Interviews of the alleged injured party and video/audio of same by caseworkers

with Alliance for Children and/or Child Protective Services, or other law enforcement agency,

constitute inadmissible evidence under the grounds stated in this motion.

        5.     The interview of the alleged victim by the forensic interviewer was improperly

suggestive.   Repetition of questions designed to elicit answers favorable to the prosecution

constitutes improper suggestibility, as well.

        6.     Defendant requests the Court to suppress the forensic interview of the child in this

case.


       WHEREFORE, PREMISES CONSIDERED, RICHARD BROWN prays that the
Court exclude the forensic interview of the child as requested.

                                                Respectfully submitted,


                                                George B. Mackey
                                                101 Summit Avenue, Suite 318
                                                Fort Worth, Tx 76102
                                                Tel: (817) 336-1008
                                                Fax: (817) 336-5437



                                                By: __________________________________
                                                    GEORGE B. MACKEY
                                                    State Bar No. 12779500
                                                    Attorney for RICHARD BROWN
I   '·




                                       CERTIFICATE OF SERVICE


                This is to certify that on                                  , 2012, a true and correct
         copy of the above and foregoing document was served on the District Attorney's Office, Tarrant
         County, Texas, by hand delivery.



                                                    GEORGE B. MACKEY




                                         ORDER FOR A SETTING .


                On                           , 2012, the Defendant filed a Motion to Suppress the
         Forensic Interview ofthe Child With C.P.S., Alliance For Children, Or Other Law Enforcement
         Agency. The Court finds that the party is entitled to a hearing on this matter, and it is
         THEREFORE         ORDERED       that    a   hearing    on    this   motion    IS   set  for
         ___________________________,2012,m _____


         Signed on _________________________, 2012.




                                                    JUDGE PRESIDING
r·.   .·   ·•




                                                                NO. 1250248

                THE STATE OF TEXAS                                        §    IN CRIMINAL DISTRICT COURT
                                                                          §
                vs.                                                       §    NUMBER THREE OF
                                                                          §
                RICHARD BROWN                                             §    TARRANTCOUNTY,TEXAS

                                MOTION TO SUPPRESS TESTIMONY OF CHILD WITNESS

                                                                                             Motion No.

                TO THE HONORABLE JUDGE OF SAID COURT:

                        Now comes RICHARD BROWN, Defendant, and moves the Court to dismiss the

                indictment in this cause, or in the alternative to suppress the testimony of the alleged child victim

                and for cause would show the Court as follows:

                                                                    I.

                        Defendant is charged in this cause by indictment alleging eleven counts involving sexual

                abuse of Defendant's niece, age 8, alleged to be the victim. The State will most likely seek to

                introduce the testimony o the alleged victim in the trial of this cause.

                                                                    II.

                        The indictment arose from an investigation conducted by the Fort Worth Police

                Department, Texas Department of Human Services, Alliance For Children, and other agencies of

                the State unknown to the Defendant. During these investigations, the alleged child victim was

                repeatedly interviewed by representatives of those agencies. During all of the interviews, notes

                were taken of the questions asked and the responses of the witness. Some of the interviews were

                videotaped and otherwise recorded. The recordings of the interviews contain inconsistent

                statements of the witness.




                Motion To Suppress Testimony of Child Witness                                         Page I
                                                  III.

        The techniques used in these interviews were inherently suggestive in that the child

witness was repeatedly questioned by adult authority figures in a leading and suggestive manner.

The cumulative effect of the repeated suggestive interviews was to taint the memory of the child

witness, a phenomenon known as secondary gain. (See attached affidavit). Secondary gain, in

effect, substitutes the knowledge implanted in the child's memory by the suggestive interviews

for the child's memory of the actual event. The inconsistencies in the taped statements and other

statements of the child indicate a substantial likelihood that secondary gain has occurred. There

further exists a substantial risk the testimony of the alleged child victim s now irreparably tainted

and the facts that the child will elate in their testimony at trial will be the result of the suggestive

interrogation rather than the child's accurate recollection of the events.            The process is

irreversible and a fair trial cannot be had if the testimony of the alleged child victim is presented.

                                                  IV.

        Because the State's action in this case has rendered a fair trial impossible Defendant's

right to due process guaranteed by the Fourteenth Amendment of the Constitution ofthe United

States and right to due course of law guaranteed by Art. 1 Sec. 19 of the Texas Constitution has

been violated.

                                                  v.
        Since the State's case rests almost entirely on the testimony of the child, the only

meaningful remedy would be dismissal of the indictment herein or in the alternative suppression

of the testimony of the child and all statements made by the witnesses which are shown to be the

result of the improper investigative technique.




Motion To Suppress Testimony of Child Witness                                            Page 2
                                            MEMORANDUM

          A. Due process.·

          The Courts have long recognized that improper interview techniques by law enforcement

in the context of lineups and photo lineups may be so impermissibly suggestive as to lead to a

substantial likelihood of misidentification. Such procedures, therefore render the testimony of

the identification witness so untrustworthy that introduction of the evidence constitutes a

violation of the due process clause of the Fourteenth Amendment of the United States

Constitution. See, Foster v. California 394 U.S. 440 (1969); Stovall v. Denno, 388 U.S. 293

(1967).

          Recently, in Ex Parte Bradley, 781 S.W.2d 886 (Tex.Crim.App. 1989), the Court of

Criminal Appeals observed that improper investigative techniques in contexts other than

identification procedures may so affect the trustworthiness of the proceeding as to constitute a

violation of the due process clause of the Fourteenth Amendment and the due course of law

clause of Article 1 Sec. 19 of the Texas Constitution. Ex Parte Bradley, at 891 of781 S.W.2d.

          While studies on the effect of improper interview techniques of child witnesses are a

recent innovation, their conclusions indicate a real danger of irreparable damage to the child

victim's ability to relate accurately the occurrences in question. Psychologist experienced in the

field can evaluate the impact of investigative techniques on the memory of a child. The social

sciences have begun to recognize the phenomenon of secondary gain which amounts to the

substitution of facts learned during the interview process for those observed by the child at the

time of the event in question. The process renders the child incapable of accurately remembering

the event in question.




Motion To Suppress Testimony of Child Witness                                       Page 3
'   I




                B. Suggested procedure.

                    Another analogous phenomenon which has been dealt with by the courts is the

                hypnosis of a witness in an attempt to aid recall. In Zani v. State, 758 S.W.2d 233

                (Tex.Crim.App. 1988), the Court of Criminal Appeals dealt directly with the issue of the

                admissibility of a witness' testimony after hypnosis. The opinion reviewed the opinion

                of other courts and scientific literature on the subject of hypnosis and noted the dangers

                associated with the use of the procedure on witnesses in an attempt to enhance their

                memory of an event. Generally, the noted dangers can be categorized as follows:

                         1.      Hypersuggestibility. The witness is extremely susceptible while under
                                 hypnosis to suggestion of facts which the witness later recalls as having
                                 actually occurred. Often this may be the result of the witnesses
                                 compelling desire to please the interviewer by "remembering" facts
                                 suggested by the interviewer.

                        2.       Loss of crl.tical judgment.  The witness loses his critical judgment and
                                 causes him to give credence to memories so vague and fragmentary they
                                 would not have relied on them before being hypnotized.

                        3.       Confabulation.Neither the subject nor the interviewer can distinguish
                                 between real memories and "pseudomemories" arising from various
                                 causes including the two described above. Even after the interview ends
                                 the subject remains unable to distinguish between true memories and
                                 confabulation.

                        4.       Memory "cementing".The witness becomes much more sure of a vague
                                 memory after the session. Often the memory of the witness becomes
                                 enhanced by suggestion occurring during the session and the subject then
                                 can not distinguish his actual memory from his memory acquired during
                                 the session. · He becomes more sure of his recollection because of the
                                 enhancement supplied by the session.

        Zani v. State, at 237-238 of758 S.W.2d.

                The Zani Court did not discuss the admissibility of the testimony of a witness who has
        been previously hypnotized in the context of due process but instead analyzed its admissibility in
        light of a defense objection that "there is no proper basis for permitting such testimony as a
        matter of scientific reliability". Zani v. State, at 235 of 758 S.W.2d. In light of the foregoing




        Motion To Suppress Testimony of Child Witness                                       Page 4
\   .;.   .   ~




                  recognized uncertainties of posthypnotic testimony the Court fashioned a rule for admissibility to
                  protect the integrity of the fact finding process. The Court held:

                          "We conclude that because of the uncertainties inherent in posthypnotic testimony
                          it is appropriate to require the proponent of such testimony to demonstrate to the
                          satisfaction of the trial court, outside the jury's presence, by clear and convincing
                          evidence, that such testimony is trustworthy."

                  Zani v. State at 243 of758 S.W.2d.

                           The analogy is clear. The danger of secondary gain resulting from improper questioning
                  of a child witness is very much like the outlined dangers associated with hypnotically enhanced
                  testimony. Defendant urges that a similar burden be placed on the State to establish the
                  reliability of the testimony of the child once it has been established that the improper questioning
                  has occurred. In the instant case expert testimony will establish the suggestiveness of the
                  procedures used.


                           WHEREFORE, Defendant prays that upon final hearing of this motion that the Court
                  dismiss the indictment herein or in the Alternative suppress the testimony of the alleged child
                  victim as well as any statements made by                    , concerning the subject matter of the
                  indictment and instruct the state not to seek to introduce the suppressed evidence in any manner
                  at the trial of this cause.

                                                                  Respectfully submitted,
                                                                  George B. Mackey
                                                                  101 Summit Avenue, Suite 318
                                                                  Fort Worth, Tx 76102
                                                                  Tel: (817) 336-1008
                                                                  Fax: (817) 336-5437

                                                                  By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                      GEORGE B. MACKEY
                                                                      State Bar No. 12779500
                                                                      Attorney for RICHARD BROWN


                                                      CERTIFICATE OF SERVICE


                         The undersigned hereby certifies that a true and correct copy of the foregoing Motion was
                  hand delivered to the District Attorney of Tarrant County, Texas on this the _ _ day of March,
                  2012.


                                                                  GEORGE B. MACKEY



                  Motion To Suppress Testimony of Child Witness                                         Page 5
                                         NO. 1250248

THE STATE OF TEXAS                                  §      IN CRIMINAL DISTRICT COURT
                                                    §
vs.                                                 §      NUMBER THREE OF
                                                    §
RICHARD BROWN                                       §      TARRANT COUNTY, TEXAS

   MOTION TO SUPPRESS SANE NURSE TESTIMONY SINCE SUCH EVIDENCE
  VIOLATES CRAWFORD V. WASHINGTON I MELENDEZ-DIAZ AND VIOLATES
           KELLY V. STATE FOR RELEVANCE AND RELIABILITY

                                                                   Motion No.

TO THE HONORABLE JUDGE OF SAID COURT:

         Now comes RICHARD BROWN, Defendant, and files this Motion To Suppress SANE

Nurse Testimony Since Such Evidence Violate Crawford V. Washington/Melendez-Diaz And

Violates Kelly V. State For Relevance And Reliability, and in support would show:

         1.    Statements made to medical personnel may be testimonial hearsay depending on

the context of the statement. De La Paz v. State, 273 S.W.3d 671, 680 (Tex.Crim.App. 2008).

Where a child describes past events during an interview with a forensic interviewer and there is

no on-going emergency being addressed in the interview, the resulting statement will be deemed

testimonial.

         2.    The admission of the testimony of the SANE nurse at Cook Children's Hospital

as to what the alleged victim said as "medical history" and the nurse's opinion that sexual abuse

has occurred after normal results of the physical examination for sexual assault of the alleged

child victim is not relevant and reliable under Kelly v. State, 824 S.W.2d 568 (Tex.Crim.App.

1991).

         3.    The opinion from the SANE nurse is not credible or reliable since such evidence

is "junk science". Credible evidence would dictate that sexual intercourse would leave indelible
signs of sexual activity such as stretching, scarring, and ruptured tissue of the vaginal and anal

area. Since the physical examination of the alleged child victim shows no evidence of sexual

assault, to allow a witness that it is her opinion that sexual abuse has occurred must necessarily

rely solely upon the medical history of sexual abuse having occurred. Such evidence is hearsay

and a denial of the Defendant's right to cross-examine and confront the witness since there was

no contemporaneous cross-examination at the time the medical history was taken.

        4.      Since the opinion by the nurse is based on the hearsay statements of the alleged

victim taken as medical history for trial purposes, and therefore testimonial under Crawford v.

Washington, 124 S. Ct. 1354, 541 U.S. 36 (2004), the Defendant's right to confront and cross-

examine the witnesses against him under the Sixth Amendment of the U.S. Constitution and

Article I, Section 10 Texas Constitution is violated.

        5.     As an attempt to offer the evidence under an exception to the hearsay rule for

medical diagnosis and treatment is analogous to the business records exception when used for the

production of evidence at trial.

    "Documents kept in the regular course of business may ordinarily be admitted at trial

despite their hearsay status. Fed. R. Evid. 803(6).       But that is not the case if the regularly

conducted business activity is the production o[evidence [or use at trial."

   The SANE nurse is part of the prosecution/law enforcement team whose sole purpose is to

obtain evidence of a testimonial nature to be used at trial.




       6.      In this case the hearsay exception as medical records is for the sole purpose of

production of evidence for use at trial and is therefore not admissible.
        7.      Here the purpose of the creation of the records and alleged medical testimony is

solely for trial purposes.

"The Sixth Amendment of the United States Constitution, made applicable to the States via the

Fourteenth Amendment, provides that in all criminal prosecutions, the accused shall enjoy the

right to be confronted with the witnesses against him. In Crawford v. Washington, the United

States Supreme Court held that the Sixth Amendment guarantees a defendant's right to confront

those who bear testimony against him. "



       WHEREFORE, PREMISES CONSIDERED, RlCHARD BROWN prays that the

Court grant this motion as requested.


                                            Respectfully submitted,


                                            George B. Mackey
                                            101 Summit Avenue, Suite 318
                                            Fort Worth, Tx 76102
                                            Tel: (817) 336-1008
                                            Fax: (817) 336-5437



                                            By:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                               GEORGE B. MACKEY
                                               State Bar No. 12779500
                                               Attorney for RlCHARD BROWN
                                CERTIFICATE OF SERVICE


        This is to certify that on                                  , 2012, a true and correct
 copy of the above and foregoing document was served on the District Attorney's Office, Tarrant
 County, Texas, by hand delivery.



                                            GEORGE B. MACKEY




                                  ORDER FOR A SETTING


         On                        , 2012, the Defendant filed a Motion to Exclude SANE
. Nurse Opinion of Sexual Abuse. The Court finds that the party is entitled to a hearing on this
  matter, and it is THEREFORE ORDERED that a hearing on this motion is set for
  __________________________,2012,m _____


 Signed on ________________________, 2012.




                                            JUDGE PRESIDING
                                    NO. 1250248

THE STATE OF TEXAS                            §     IN CRIMINAL DISTRICT COURT
                                              §
vs.                                           §     NUMBER THREE OF
                                              §
RICHARD BROWN                                 §     TARRANTCOUNTY,TEXAS



                                          ORDER



      On ---------------------- , 2012, came on to be considered RICHARD

BROWN's Motion To Exclude SANE Nurse Testimony, and said motion is hereby

                                          (Granted) (Denied)




                                       JUDGE PRESIDING
                    . FJLED .i
                 TARRANT COUNTY
                                      . NO. 1250248D
               . 201~ JUN 20 PH 12: 59
STATE                                       §      IN THE CRIMINAL DISTRICT
                THOMAS A. WILDER            §
v.               DISTRICT CLERK             §      COURT NUMBER THREE OF
                                            §
RICHARD BROWN                               §      TARRANT COUNTY, TEXAS


 STATE'S REPLY TO DEFENDANT'S MOTION FOR APPOINTMENT OF COUNSEL


       COMES NOW, the State of Texas, by and through the Criminal District Attorney of
Tarrant County, Texas, makes this repiy to tne uefendant's request for appointment of counsel
for a post-conviction DNA testing, and in support shows the following:


                            I.       STATEMENT OF THE CASE

       The defendant, RICHARD BROWN ("Defendant"), pled guilty, pursuant to a plea

agreement, to the second degree felony offense of indecency with a child by contact on June 20,

2012. See\A.ttachment A: Judgment, No. 1250248D. In accordance with the plea agreement, the

trial court sentenced Defendant to eleven years confinement in the Texas Department of

Criminal Justice - Institutional Division. See Attachment A.

       Defendant did not appeal his conviction. See Criminal Docket Sheet, No. 1250248D.



                      II.        THERE IS NO EVIDENCE TO BE TESTED

       Pursuant to art. 64.02 of the Texas Code of Criminal Procedure, the State denies that

evidence exists that might .contain biological material. See Attachment B: Stimpson Affidavit;

Attachment C: Arthurs Affidavit. The only evidence collected was Defendant's buccal swab.

See Attachment C, p~ 3.
  -\
'
r-__..   ...1111111'
       ......




                        III.    BECAUSE THERE IS NO EVIDENCE TO BE TESTED, THERE IS NO NEED
                                          FOR APPOINTMENT OF COUNSEL.

                               Defendant filed his request for appointment of counsel on July 16, 2013. 1 Counsel is

                  only required to be appointed "if the person informs the court that the person wishes to submit a

                  motion under this chapter, the court finds reasonable grounds for a motion to be filed, and the

                  court determines that the person is indigent." Tex. Code Crim. Proc. Ann. art. 64.01(c).

                               There is no need to appoint Defendant counsel because there is no evidence, other than

                  Defendant's own buccal swab, to test.                 See Attachment B; Attachment C.             There are no

                  reasonable grounds for a motion to be filed.


                                                      IV.     CONCLUSION AND PRAYER

                               Because there is no evidence to test for DNA, there are no reasonable grounds for a

                  motion for DNA testing. Defendant's request for appointment of counsel should be DENIED.


                               WHEREFORE, PREMISES CONSIDERED, the State prays the Court DENY

                  Defendant's request for appointment of counsel.



                                                                                             Respectfully submitted,

                                                                                             JOE SHANNON, JR.
                                                                                             Criminal District Attorney
                                                                                             Tarrant County, Texas
                                                                                        ~~-----~
                                                                                             Andrea Jacobs
                                                                                             Assistant District Attorney
                                                                                             State Bar No. 24037596
                                                                                             401 West Belknap
                                                                                             Fort Worth, TX 76196-02.01
                                                                                             Phone:         817/884-1687
                                                                                             Facsimile:     817/884-1672

                  1
                       The State received Defendant's request for counsel on May 23, 2014.
                                                                             2
                                                                                         3
                             CERTIFICATE OF SERVICE

       A true copy of the above reply has been mailed to the defendant, Mr. Richard Brown,

TDCJ-ID# 01794390, Lynaugh Unit, 1098 S. Highway 2037, Fort Stockton, Texas 79735 on the

20th day of June, 2014.


                                                           Andrea Jacobs




                                            3
,,
                                                                                 -7···--·-··-


                                    AFFIDAVIT

      Before me, the undersigned authority, personally appeared Thomas A.
      Stimpson, who being by me duly sworn, deposed as follows:
     . My name is Thomas A. Stimpson, I am of sound mind, capable of making
      this affidavit, and am personally acquainted with the facts herein stated. I
      am the property/evidence custodian for    . Fort Worth Police Department·
     Forensic Crime    L~_Q.   I have thoroughly searched for any property or
     evidence relating to our Offense Report No. 11-072200- Aggravated Sexual
     Assault of a Child - Defendant: Brown, Richard, which might contain
     biological evidence and have found the following stated facts to be true and
     correct:


     Our records indicate that the Fort Worth Police Department Forensic Crime
     Lab was never in possession of any evidence relating to the above
     case/cause number.



           Further affiant sayeth llaught. ~-----­

                                           Affiant


           SWORN TO AND SUBSCRIBED before me on this the \q-\:i.day

     of~                       ,2014.                                ~

                                           My commission expires: 8-19-2014




                                         - 1-
.!




                                      AFFIDAVIT

      Before me, the undersigned authority, personally appeared--'----
            BRUCE ARTHURS, who being by me duly sworn, deposed as
      follows:
     . My name is         BRUCE ARTHURS             , I am of sound mind, capable
      of making this affidavit, and am personally acquainted with the facts herein
      stated. I am the property/evidence custodian for     Fort.            Worth    Police
     Department Property Room. I have thoroughly searched for any property or
      evidence relating to our Offense Report No. 11-072200 - Aggravated Sexual
     Assault of a Child - Defendant: Brown, Richard, which might contain
     biological evidence and have found the following Stated facts to be true and
     correct:


                    All evidence relating to the above   cas~          number was destroyed
     on ____________       ~~·                             ...

                    - - Documentation of evidence destruction attached.


                    -~
                           Documentation of evidence destruction is not available.


                    Our records indicate that our agency .was never in possession of
     any evidence relating to the above case/cause number.


     X              Evidence or property exists relative to the above case number
                                                                 ·..

     that might contain biological evidence. An evidence.. list is attached;




                                           -I -
                                                                                              c
                                             . .. ..   .   .
                                                           ~   ..                  ....; ·... _, ....




              Our records indicate that our agency is m possessiOn of
property or evidence relative to the above case/cause number; however, it
cannot be located.


              Our records indicate all evidence relating to the above
case/cause number was released to:
                                   ------------------------------
on ________________




      Further affiant sayeth naught.




                                                   Affiant


      SWORN TO AND SUBSCRIBED before me on this the                                      27~ay
of   tna.y.                       ,   201d



                                                                    Pubiic, State of Texas
              J. P. POLLARD
              Notary Public
            STATE OF TEXAS
        My Comm. Exp. Deo. 22, 2015
                                                 My commission expires: /2 ~22-16




                                             -2-
     .
'
                                                                                                                                                     CoPY
                                                                                                                                                                                                              j(J
                                            0   Homicide        Dsoo 0                             Sexual Assault                                Q   Fraud~Other·:~;c·~-3
                                                                                                               Property

                                           C"0 Evidenc~ 0                            Recovered                                  GJ Pending Seizure CJ Personal
         Offense/Incident
                                                                                                                                                                                - ---                 1
         Report# I Supplement:                                                   Offense Type:                                                                             Location:
                                                                                                                                                                           '------~
                                                                                                                                                                                                      I

         110072200/0002                                                          Agg. Sex. Ass/Child                                                                                                  '
         Reported Stolen on Report#:                                                                                                                                       ~ency:                FWPD
         Sul:im itted By Officer: ·                                              Unit:                                                                                     Date/Time:
     ~ 18 77 - EZELLE,B                                                          CACU                                                                                      07/26/201111:29


                                           ---
                                                                                                                                                         '
                    .,.,---_                                                                 Person Summary

         -~vi                  ~   Name             ~                                                                                                        ~ace                            Sex              008
     v           sus           I BROWN,ROBERT .5)                          '                                                                                           8                          M

         "-----                                  ~         .-. ·.   ·.·.   ~~~   .i~--"· ·~':jf~m~s~.§!-!.~!!1!1~!~ . ,:~"'~;,_,;,/},!~:.~.: ._;,.....•... ;"'·.                ....   ·~.   '   .·
                                                           •   .,      . ... ."\!!f: ,'·     '· .•. ::   ·•-:-~···~   ..... ; ,. ~··. ·-··   •
          Item#        lnvl        Value    Brand    Desc./ Model (ARTICLf:S)                                                                                                          Serial#            Location
             1         EVD                           Buccai taken                          from Richard_Brown, suspect.-~
                                                  ProperJY Room Instructions/Comments About' Evidence
    i S-uspect's correct name is Richard Brown, a tiiack male date of birth 12.:os-6ci}
                                                                                                                Stamp




                                                                                                                                                             ,.
                                                                                                                                                             •.
                                                                                              Property Room
                                                                                                                                                             ..   ·.
    Receilied By (Name/IDNO):                                                                                                                                              Date/Time:
    Tag#: 110009211                                                        IOffense #: 11 0072200

                                                                                                                                                       ··~

                                                                                                                                                      ...
1
CHAIR
     I    s   ~·
                                                                                                                 EXECUTIVE DIRECTOR & GENERAL COUNSEL
  JOAL CANNON SHERIDAN                                                                                                           CHRISTINE E. MCKEEMAN

VICE CHAIR
                                                                                                                             DEPUTY DIRECTOR/COUNSEL
  MARVIN W. JONES
                                                                                                                                   GAYLE RILEY VICKERS
MEMBERS                                                                                                                            EXECUTIVE ASSISTANT
  ROBERT A. BLACK                                                                                                                      JACKIE L. TRUITT
  DAVIDA. CHAUMETTE                      THE BOARD OF DISCIPLINARY APPEALS
 JEANNE C. "CEZY" COLLINS
 JACK R. CREWS                    APPOINTED            BY THE SUPREME COURT OF TEXAS
  RAMON L. ECHEVARRIA II
 GARY R. GURWITZ
 ROLAND K. JOHNSON
 DAVID N. KITNER
 KATHY]. OWEN                                                  November 20, 2014
 GEORGE A. TAYLOR




     Richard Brown
     #1794390, Lynaugh Unit
     1098 S. Hwy. 2037
     Fort Stockton, TX 79735                     -.
              RL Disposition of Appeal Notice
                    Richard Brown v. George B. MacKey
                    20i40SS59; BOLJA case No. 55175
    Dear iv'ir. Brown:

          On November 20, 2014, the Board of Disciplinary Appeals appointed by the Supreme Court of Texas considered your
    appeal from the dismissal of the above grievance by the Office of the Chief Disciplinary Counsel of the State Bar of Texas.
    After reviewing the grievance as filed with the State Bar Chief Disciplinary Counsel's office and no other information, the
    Board grants the appeal, finding that the grievance alleges a poss.ible violation of the following Texas Disciplinary Rules of
    Professional Conduct:

    Rules(s) 1.03; 1.14; 1.15

          The Board of Disciplinary Appeals will now return the case to the Office of the Chief Disciplinary Counsel for
    investigation and a determination whether there is just cause to believe that the attorney has committed professional
    misconduct. The Office of the Chief Disciplinary Counsel will notify both parties of each step of the process, including
    asking the attorney to respond to the complaint. For information concerning the handling of the case from this point
    forward, please contact the regional Office of the Chief Disciplinary Counsel in charge of your case.

          Information concerning the discipline~ry system, the Texas Disciplinary Rules of Professional Conduct, and the Texas
    Rules of Disciplinary Procedure are available at www.texasbar.com. The Board's Internal Procedural Rules are available at
    www.txboda.org.


                                                                                 Very truly yours,




                                                                                 Christine E. McKeeman
                                                                                 Executive Director & General Counsel
    CEM/jt
    cc:       George B. MacKey

              Laura Popps
              State Bar of Texas
              PO Box 13287
              Austin, TX 78711
              {512) 427-1350
              {877) 953-5535 toll free




                       POST OFFICE BOX 12426   AUSTIN, TEXAS 78711   TEL: (512) 427-1578   FAX: (512) 427-4130   WWW.TXBODA.ORG
                   ··,


 ':lAME RICHARD BROWN                                            OFFENSE SEXUAL ASLT CHILD (AGG)
 ADDRESS     4012 EASTOVER ST                                    DATE 7/8/2011             Habitual
             FORT WORTH TX 76119                                 J.P. ANN COLEMAN PSEUDONYM
 RACE B    SEX M         AGE 50   DOB 12/8/1960
 CASE NO. 1250248         DATE FILED                .8112/2011   AGENCY Fort Worth PD
                                                    '
 CID NO.   0383978                                               OFFENSE NO. 11-072200
                                                                 COURT Criminal District Court No. 3


                                             INDICTMENT NO. 1250248


IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:
THE GRAND JURORS OF TARRANT COUNTY, TEXAS,
duly elected, tried, empaneled, sworn, and charged to inquire of offenses committed in Tarrant County, in the
State of Texas, upon their oaths do present in and to the


of the said County that RICHARD BROWN, herdnafter called Defendant, in the County of Tarrant and State
aforesaid, on or about the 8th day of July 2011, did
                                  ......-... --·-·-----
                                  ,




fHEN AND THERE INTENTIONALLY OR KNOWINGLY CAUSE THE ANUS OF ANN COLEMAN (A
PSEUDONYM),_A CHILD YOUNGER THAN 14 YEARS OF AGE, TO CONTACT THE PENIS OF THE
DEFENDANT, . :

COUNT TWO: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE DEFENDANT
IN THE COUNTY OFT ARRANT AND STATE AFORESAID ON OR ABOUT THE 8Jl-I_J2A.Y OF JULY,
2011, DID THEN AND THERE INTENTIONALLY OR KNOWINGLY CAUSE THE ANUS OF ANN
COLEMAN (A PSEUDONYM), A CHILD YOUNGER THAN 14 YEARS OFAGE,TO CONTACT THE
PENIS OF THE DEFENDANT,                                        .

COUNT THREE: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE DEFENDANT
IN THE COUNTY OFT ARRANT AND STATE AFORESAID ON OR ABOUT THE g::[-I=J~Y OF JULY,
2011, DID THEN AND THERE INTENTIONALLY OR KNOWINGLY CAUSE THE ANUS OF ANN
COLEMAN (A PSEUDONYM), A CHILD YOUNGER THAN 14 YEARS OF AGE, TO CONTACT THE
PENIS OF THE DEFENDANT,

. COUNT FOUR: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE DEFENDANT
  IN THE COUNTY OFT ARRANT AND STATE AFORESAID ON OR ABOUT THE 8TH DAY OF JULY,
  2011, DID THEN AND THERE INTENTIONALLY OR KNOWINGLY CAUSE THE AN US OF ANN                                    /
  COLEMAN (A PSEUDONYM), A CHILD YOUNGER THAN 14 YEARS OF AGE, TO CONTACT THE
  PENIS OF THE DEFENDANT,

COUNT FIVE: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE DEFENDANT
IN THE COUNTY OFT ARRANT AND STATE AFORESAID ON OR ABOUT THE 8IH DAY OF JULY,
2011, DID THEN AND THERE INTENTIONALLY OR KNOWINGLY CAUSE THE MOUTH OF ANN
COLEMAN (A PSEUDONYM), A CHILD YOUNGER THAN 14 YEARS OF AGE, TO CONTACT THE
 >ENIS OF THE DEFENDANT,                             '

COUNT SIX: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE DEFENDANT IN
THE COUNTY OFT ARRANT AND STATE AFORESAID ON OR ABOUT THE 8TH DAY OF JULY, 2011,
DID THEN AND THERE INTENTIONALLY OR KNOWINGLY CAUSE THE MOUTlfOF'-A.N-N..:COLEMAN
(A PSEUDONYM), A CHILD YOUNGER THAN 14 YEARS OF AGE, TO CONTACT THE PENIS OF THE
DEFENDANT,
 1   ....:..,.




 'JAME    RICHARD BROWN
 CASE NO. 1250248
 PAGE     2 of 3

 COUNT SEVEN: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE DEFENDANT
 IN THE COUNTY OFT ARRANT AND STATE AFORESAID ON OR ABOUT THE 8TH DAY OF JULY,
 2011, THEN AND THERE INTENTIONALLY, WITH THE INTENT TO AROUSE OR GRATIFY THE
 SEXUAL DESIRE OF SAID DEFENDANT, ENGAGE IN SEXUAL CONTACT BY TOUCHING THE
 GENITALS OF ANN COLEMAN PSEUDONYM, A CHILD YOUNGER THAN 17 YEARS,

 COUNT EIGHT: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE DEFENDANT
 IN THE COUNTY OFTARRANT AND STATE AFORESAID ON OR ABOUT THE 8TH DAY OF JULY,
 2011, THEN AND THERE INTENTIONALLY, WITH THE INTENT TO AROUSE OR GRATIFY THE
 SEXUAL DESIRE OF SAID DEFENDANT, ENGAGE IN SEXUAL CONTACT BY TOUCHING THE
 GENITALS OF ANN COLEMAN PSEUDONYM, A CHILD YOUNGER THAN 17 YEARS,

 COUNT NINE: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE DEFENDANT
 IN THE COUNTY OFT ARRANT AND STATE AFORESAID ON OR ABOUT THE 8TH DAY OF JULY,
 2011, THEN AND THERE INTENTIONALLY, WITH THE INTENT TO AROUSE OR GRATIFY THE
 SEXUAL DESIRE OF SAID DEFENDANT, ENGAGE IN SEXUAL CONTACT BY TOUCHING THE
 GENITALS OF ANN COLEMAN PSEUDONYM, A CHILD YOUNGER THAN 17 YEARS,

  COUNT TEN: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE DEFENDANT IN
  THE COUNTY OFT ARRANT AND STATE AFORESAID ON OR ABOUT THE 8TH DAY OF JULY, 2011,
  THEN AND THERE INTENTIONALLY, WITH THE INTENT TO AROUSE OR GRATIFY THE SEXUAL
  ';)ESIRE OF SAID DEFENDANT, ENGAGE IN SEXUAL CONTACT BY TOUCHING THE GENITALS OF
· ANN COLEMAN PSEUDONYM, A CHILD YOUNGER THAN 17 YEARS,

 COUNT ELEVEN: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE
 DEFENDANT IN THE COUNTY OF TARRANT AND STATE AFORESAID ON OR ABOUT THE 8TH DAY
 OF JULY, 2011, THEN AND THERE INTENTIONALLY EXPOSE HIS PENIS TO ANN COLEMAN
 PSEUDONYM, A CHILD YOUNGER THAN 17 YEARS, KNOWING SAID CHILD WAS PRESENT, WITH
 THE INTENT TO AROUSE OR GRATIFY THE SEXUAL DESIRE OF SAID DEFENDANT,


HABITUAL OFFENDER NOTICE: AND IT IS FURTHER PRESENTED TO SAID COURT THAT PRIOR TO
THE COMMISSION OF THE OFFENSE OR OFFENSES SET OUT ABOVE, THE DEFENDANT WAS
FINALLY CONVICTED OF THE FELONY OFFENSE OF ROBBERY BY .XMRENI'S, IN THE 371ST
DISTRICT COURT OF TARRANT COUNTY, TEXAS, IN CAUSE NUMBER 0800070A, ON THE 26TH DAY
OF NOVEMBER, 211Ql AND, THAT PRIOR TO THE COMMISSION OF THE OFFENSE OR OFFENSES
FOR WHICH THE DEFENDANT WAS CONVICTED AS SET OUT ABOVE, THE DEFENDANT WAS
FINALLY CONVICTED OF THE FELONY OFFENSE OF BURGI ARY OF A MA-BIT ATION, IN THE 297TH
DISTRICT COURT OF TARRANT COUNTY, TEXAS, IN CAUSE NUMBER 0744694D, ON THE 25TH DAY
OF FEBRUARY, 2000,
r~-                       1'"'
    1

'II . . i
        f
            ~J
                 '
{/        .

I
~

!

ll                    IAME    RICHARD BROWN
                      1


                     CASE NO. 1250248
                     PAGE     3 of 3


I
)




                                                                                                     Filed (Clerk's use only)
                                                                                                               "'




                     AGAINST THE PEACE AND DIGNITY OF THE STATE.




                                 Criminal District Attorney              Foreman of the Grand Jury
                                 Tarrant County, Texas
                                 Tl\Tr'ITrT~Ift=l,.TT   f"\Dlr!Tl\1 AT
                              F~\LE'D"·
                           TARRAHT COUNTY
                                                              ··     · · NO. 1250248D
                         20\~ JUN 20· PM: \t·OO
        STATE                                                          .              §      IN TliE CRIMINAL DISTRICT
                            THOMAS A. W\LOER                                          §
        V.                   0\STR\CT CLERK                                          ·§      COURT NUMBER THREE OF
                                                                                      §
        RICHARD BROWN                                                                 §      TARRANT COUNTY, TEXAS

               STATE'S PROPOSED MEMORANDUM, FINDINGS OF FACT AND
                              CONCLUSIONS OF LAW

               The State proposes the follo:wing :tyfemQrandum, Findings of Fact .and

        Conclusions of Law regarding                               Defendanf~        Motion for Appointment of Counsel.


                                                                      MEMORANDUM

               The defendant, RICHARD BROWN ("Defendant"), requests appointment of

        counsel for filing a motion for DNA testing. See Motion for Appointment of Counsel

        ("Motion"), p. 1.

               In light of the evidence presented, the Court should consider the following

        proposed findings of fact and conclusions of law.


                                                                    FINDINGS OF FACT

        General Facts

        1.     Defendant pled guilty, pursuant-to a plea agree~ent, to the second degree felony ·
               offense of indecency. with a child by contact on June 20, 2012. See State's Reply,
               A~---1-,.,....,-- ... ~- _•'T_.-tg·---t
                                                ... tl\:-J.t , 1\T.~
               .rl..Lta.\..:.:..u..J..l~J..l~ ~~·   u~         1
                                                                     121;:/V'IAOn.
                                                                      "~'-'·
                                                                     .1     ... u.......,.
                                                                               _~v
                                                                                           .
~~
     · ·-2.    In accordance with the plea ·agreement, the trial court sentenced Defendant to
               eleven years confinement in. the Texas Department of Criminal -Justice -
               Institutional Division. See Attachment A.
                                                         '·

        3.     Defendant did not appeal his conviction: See Criminal Docket Sheet, No.
               1250248D.


        No Relevant Evidence Exists

        4.     Pursuant to art. 64.02 of the Texas Code of Criminal procedure, the State denies
               that evidence exists that might contain relevant biological material. See State's '
·t




           Reply, Attachment B: Stimpson Affidavit; State's Reply, Attachment C: Arthurs
           Affidavit; Tex. Code Crim. Proc. art. 64.02(2)(B).

     5.    The only evidence that exists is Defendant's buccal swab which contains.
           biological material but is irrelevant to this offense ..

     6.    There is no evidence containing relevant biological material to test in this case,.


     Appointment of Counsel

     7.    Because there is no relevant evidence to test, there are no reasonable grounds for
           a motion for DNA testing.


                                   CONCLUSIONS OF LAW

     Appointment of Counsel

           Defendant filed his request for appointment of counsel on July 16, 2103. See
           Request, p. 1.

     2.     Counsel is only required to be appointed "if the person informs the court that the
            person wishes to submit a motion under this chapter, the court finds reasonable
           -grounds for a motion to be filed, and the court determines that the person is
            indigent." Tex. Code Crim. Proc. Ann. art. 64.01(c).

     3.    Defendant's buccal swab is not evidence that might contain relevant biological
           evidence to this offense.

     4.    Because no evidence exists that might contain relevant biological evidence, there
           are no reasonable grounds for a motion to be filed.

     5.    No appointment of counsel is required. See Tex. Code Crim. Proc. Ann. art.
           64.01(c).

     6.    Defendant's Motion for Appointment of Counsel is DENIED.




                                                  2
       WHEREFORE, the State prays that this Court adopt these Proposed Findings of

Fact a.Pd Conclusions of Law and DENY the Defendant's Request for DNA testing.

                                                       Respectfully submitted,

                                                       JOE SHANNON, JR.
                                                       Criminal District Attorney
                                                       Tarrant County
                                                       r-----..
                                                       Andrea Jacobs
                                                       Assistant District Attorney
                                                       State Bar No. 24037596
                                                       40 1 West Belknap
                                                       Fort Worth, TX 76196-0201
                                                       Phone:         817/884-1687
                                                       Facsimile:     817/884-1672


                             CERTIFICATE OF SERVICE

       A true copy of the above has been mailed to Defendant, Mr. Richard Brown,

TDCJ-ID# 01794390, Lynaugh Unit, 1098 S. Highway 2037, Fort Stockton, Texas 79735

on or before the 20th day of June, 2014.



                                                       Andrea Jacobs




                                           3
                                               NO. 1250248D

     STATE                                         §   I~ THE CRIMINAL DISTRICT
                                                   §
     v.                                            §   COURT NUMBER THREE OF
                                                   §
     RICHARD BROWN                                 § TARRANT COUNTY, TEXAS


                                                  ORDER

            The Court adopts the State's Memorandum, Findings of Fact and Conclusions of Law

     and DENIES the Request for Appointment of Counsel ofRICHARD BROWN, because there are
     no reasonable grounds for a motion for DNA testing as no evidence containing relevant

     biological material exists in a condition making DNA testing possible. See Tex. Code Crim.

     Proc. Ann. arts. 64.01(c); 64.03(a)(1)(A)(West 2011). The Court further orders and directs:

            The Clerk of this Court to furnish a copy of this Order to Defendant, Mr. Richard Brown,

     TDCJ-ID# 01794390, Lynaugh Unit, 1098 S. Highway 2037, Fort Stockton, Texas 79735 (or to

     Defendant's most recent address), and to the appellate section of the District Attorney's Office.



     SIGNED AND ENTERED this _ _ day of _ _ _ _ _ _ _ _ , 2014.




                                                           JUDGE PRESIDING
                                                     "
I
r-
                                                                                                        ,,..... -...
                                                                                                                ,.•



                                                                                               ·C.JCH.t:~              _r r {S,)
                                                                                                                 ·'

                                               IN THE UNITED STATES DISTRICT COURT
                                               FOR THE NORTHERN DISTRICT OF TEXAS
                                                       FORT WORTH DIVISION

      RICHARJ:5 BROWN,                                                    §
                                   Petitioner,                            §
                                                                          §
      V.                                                                  §        Civil Action No.4: 14-CV-839-0
                                                                          §
      WILLIAM STEPHENS, Director, 1                                       §
      Texas Department of Criminal Justice,                               §
      Correctional Institutions Division,                                 §
                  ·          Respondent.                                  §

                          91~J!J}:R ~~~l'1l1~IlNG~PRGCEED!N'; 1N ~i:HE'.DI~TRICTCOTJR::;~,-.,
                            · ·           "                            and                                              ·       ·            ·
                    ORDER TO SHOW CAUSE, NOTICE, AND INSTRUCTIONS TO PARTIES

      (    ) A filing fee in the amount of $5.00 has been tendered.

      (X) Petitioner's Application to Proceed In Forma Pauperis pursuant to 28 U.S.C. § 1915 is GRANTED.

              It is therefore ORDERED that the parties shall comply with the followip.g directives and the clerk of Court
      shall takethe action indicated below:                                          :.

              You will take notice that a "Petition For a Writ of Habeas Corpus by~~·Per~·an in State Custody," numbered
~--   and styled as above, has been filed in this Court pursuant to the provisions of28 u.·s.c. §§ 2241, et seq. Pleadings
      and briefs are required or permitted as follows:

                  RESPONDENT'S ANSWER. Pursuant to Rule 4 of the Rules Governing Section2254 Cases in the United
      States District Courts, Respondent is directed to file an answer to this petition within 60 days of the date of this
      order, answering in _accordance with Rule 5 of the Rules Governing Section 2254 Cases in the United States District
      Courts. If Respondent believes the petition is wholly barred by a failure to exhaust state remedies, a procedural bar,
      !!.9_J?..:I~!I9..'!~!jvit_y,..,g.Uh~:?.t?t.!!lt~_9.f limj_tations, he. ~11~y_ fi~.i!__orel_ip1inary ans\y~..r_~ss~_rting ai_!Y_such baL_Pii_9r to
      answeri'ii.g on 'tlie :rntJi'ts:' ;, " ; ' . . .                        . .             . . .      .. ·~ - .. -- -~c  .       .   :-       •   '   .-   -   -




             REPLY. Pursuant to Rule 5( e) of the Rules Governing Section 2254 Cases, Petitioner may file a reply
      within 30 days from the date of service of Respondent's answer, motion, or other pleading.

             BRIEFS. Briefs, as required or permitted by the provisions of this paragraph, should comply with the 25-
      ~    limitation under Local Rule 7.2(c) and should be submitted on letter size paper and double spaced. Each
      argument with supporting citations advanced in the brief should clearly specify the specific ground of the motion
      or numbered paragraph of the pleading it seeks to support or oppose. B1iefs are required or permitted as follows:

                1.       Respondent's brief. Respondent may file such brief as he may deem appropriate.
                2.       Reply brief. A reply brief is not required. However, in any case in which Respondent has filed a
                brief, a reply brief limited to 10 pages may be filed by Petitioner, should he wish to do so, within a period


                1
               Petitioner misspells RespoQdent Stephens last name as "Stevenson." The clerk of Court is directed to docket and change the last
      name of Respondent to reflect the correct spelling.        .. .. :.
         of 30 days following service of Respondent's brief. Each paragraph of such reply brief must specify the
         precise paragraph or part of Respondent's brief to which reply is being made, and must be limited to a reply
         to Respondent's argument. Under no circumstances will any statement or argument s777et forth in an
         original or reply brief be considered as a part of the pleadings so as to advance new grounds for relief or to
         supplement any grounds or supporting facts set out in the petition.

        In every case a copy of the petition, pending motions, and any orders shall be served on the Attorney
General, counsel for the State of Texas, by electronic means. 2 N.D. Tex. L. Civ. R. 5.l(e). In every case a copy of
any brief, pleading, motion or order shall be mailed to Petitioner, if pro se, or served electronically on counsel for
Petitioner. !d.

         SO ORDERED on this 3rd day of December, 2014.




                                                         ~a~
                                                         eehcoi'J
                                                          UNITED STATES DISTRICT JUDGE




         2
           Based upon communication with the Texas Attorney General's Office, this Court will not serve copies of the petition,
attachments, pending motions, and orders upon Director Stephens. Instead, copies of the petition, attachments, pending motions and orders
will be served electronically upon the Texas Attorney General, counsel for the Director, and will be directed to the attention of Elizabeth
Goettert, Assistant Attorney General, Postconviction Litigation Division, P. 0. Box 12548, Austin, TX 7871 i-2548. See Fed. R. Civ. P.
5(b )(2)(E).
                                                                                                                                                                     ··.
                      a:ItJJJ.kio l!>iWwJ:J                                                                                             .   ~   ·..·   ~   ,, .. ..
                                                                                                                                                             ~~-      ·.·~
                                                                                                                                                                       ~     '

                                 Pi11 'f!Gi.lttl

                   vs.
                     WHlfilffl Sf£ flHENS
                                UHI~f'il)l).Tr




             NOw C. tii¥ifS /lJCHJ\RO dQ'Vw /.1 HCIL£1..1-!1)({({2 Lfft.O.J)..fO /(; AS Plr:J((ta.tfR. J N 11(( J\I'!.JM tiVJ1fttUL"O
                                      /1                  tf       ,·j                 ··\'7          I      f
·.,
             AioiO '5f'/l iD {.ii')'l rJfl(-5t !-((5 'fH(S PiC LA~ li11bH F'(il~ Et-i~/!r tlf' O(:'A\(.)t.T/

              fijf ( oull"l f!lfS A f.l D 12.t-:-ctJP. D.S tlfl2£rli S f1r;fAI TkJ\ f' 7t(e' RfSJlt1J..i0f.'/.i T wA .-; CitiOt £1£.0 G~~ C..WP I
              ro A~wttlTt.Kt PtT11Ufi.((tl5 WW" ~"   rt'U f)NI; 1tlAI2C:t-l b, '201~ 1:.0 ffL£ Rts Po~~s.r:vc PL£Ao.r;.s(1,                                                             .

                 J'l1o~f IHOl 11' Dt..VS t1JWftLAPSED 5If.IC(                            THe Oliff.           ~H WtiJtH
                                                                                                                 Rr$foONOt:.t-IT j,VA.5
                bUDfllED HI iltsroND 1 1i!t':' i2f'EfloJ.lDfl-lf AS (At:L.ED 10 lft-:15u-tR cr< OTH£il.W!-Sf OfrfNO A')
                10 PtTJ7:{t)fi./ft~~~ f(TITJi;~f P
               fiA~ t~£Lt"-l 5t:'Ui I!:H     v.s. UC:411Lil n. r1'1ArL       f..\0f)I2CS1'FO /1) Ft7L'.l.t1;f'')!             ·.
                                                         SvjAN ~J\fJ tfl!41.H:er
                                                        ftSSf. ATf; MIME-Version:l.O
From:ecf_txnd®txnd.uscourts.gov
To:Courtmail®txnddb.txnd.circ5.dcn

Message-Id:<8607456®txnd.uscourts.gov>
Subject:Activity in Case 4:14-cv-00839-0 Brown v. Stephens, Director TDCJ-CID
Judgment
Content-Type: text/plain
This is an automatic e-mail message generated by the CM/ECF system.
Please DO NOT RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy_permits attorneys o'f record and parties in a case (including prose
litigants) to receive one free electronic copy of all documents filed
electronically, if
receipt is required by law or directed by the filer. PACER access fees apply
to all other users. To avoid later charges, download a copy of each document
during this first viewing. However, if the referenced document is a transcript,
the free copy and 30 page limit do not apply.


U.S. District Court
Northern District of Texas
      '
Notice of Electronic Filing
The following transaction was entered on 7/29/2015 9:35AM CDT and filed
on 7/29/2015



Case Name: Brown v. Stephens, Director TDCJ-CID
Case Number: 4:14-cv-00839-0
https://ecf.txnd.uscourts.gov/cgi-bin/DktRpt.pl?252696

Filer:
WARNING: CASE CLOSED on 07/29/2015

Document Number: 19

Copy the URL address from the line below into the location bar of your Web
browser to view the document: Document:
https://ecf.txnd.uscourts.gov/docl/17719164305?caseid=252696&de_seq_num=56&magic
_num=MAGIC


Docket Text:
FINAL JUDGMENT: In accordance with its opinion and order signed this day,
the Court DISMISSES the petition of Richard Brown pursuant to 28 U.S.C. ?
2254 in the above-captioned action as time-barred. (Ordered by Judge
Reed C O'Connor on 7/29/2015) (ewd)


4:14-cv-00839-0 Notice has been electronically mailed to:
Susan San Miguel susan.sanmiguel®oag.state.tx.us, laura.haney®oag.state.tx.us
-   -~"'
           :Y
           /
                                                         'i:)
                                IN THE UNITED STATES DISTRICT COURT
                               ·FOR THE NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

RICHARD BROWN,                                       §
     Petitioner,                                     §
                                                     §
VS.                                                  §          Civil Action No. 4:14-CV-839-0
                                                     §
WILLIAM STEPHENS, Director,                          §
Texas Department of Criminal Justice,                §
Correctional Institutions Division,                  §
       Respondent.                                   §


                                          FINAL JUDGMENT

                In accordance with its opinion and order signed this day, the Court DISMISSES the petition

of Richard Brown pursuant to 28 U.S.C. § 2254 in the above-captioned action as time-barred.

                SO ORDERED on this 28th day of July, 2015.




                                                     ~a~
                                                     eeriicofi~J
                                                      UNITED STATES DISTRICT JUDGE
                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

 RICHARD BROWN,                                        §
                                                       §
                    Petitioner,                        §
                                                       §
 v.                                                    §           Civil Action No.4: 14-CV-839-0
                                                       §
  WILLIAM STEPHENS, Director,                          §
  Texas Department of Criminal Justice,                §
. Correctional Institutions Division,                  §
                                                       §
                    Respondent.                        §

                                         OPINION AND ORDER

             Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

 by Petitioner, Richard Brown, a state prisoner confined in the Correctional Institutions Division of

 the Texas Department of Criminal Justice (TDCJ), against William Stephens, Director of TDCJ,

 Respondent. After considering the pleadings and relief sought by Petitioner, the Court has concluded
                                            \

 that the petition should be dismissed as time-barred.

 I. BACKGROUND

             In September 2011 Petitioner was charged in a multi-count indictment with aggravated sexual

 assault of a child and indecency v:ith a child by contact·in the Criminal District Court Number Three

 of Tarrant County, Texas. Admin. R., SH2 93-94, ECF No. 12-2. The indictment also included a

 habitual-offender notice alleging two prior Tarrant County felony convictions in cause numbers

 0800070A and 0744694D. ld. On June 20, 2012, Petitioner's trial commenced, however, after a

 jury had been selected and sworn, Petitioner decided to waive his right to a jury trial and plead guilty

 to one count of indecency with a child. In exchange, the state agreed to waive the remaining counts
                                            '                            ••• •              1        - - - - ·




 and   t~e   habitual count, s.o .long as Petitioner pleaded true to the prior felony convictionjn cause
number 0800070A, and recommend an 11-year sentence. !d. at 96. Petitioner signed the written

admonishments concerning his rights, waivers and the consequences of his guilty plea, including the

fact that he faced the range of imprisonment for a "second degree felony enhanced" of 5 to 99 years,

and the trial court sentenced him according to the plea agreement. !d. 96-106. Having waived his

right to appeal, Petitioner did not directly appeal his conviction or sentence. Pet. 3, ECF No. 1. On

May 14, 2014, Petitioner filed a state habeas application challenging his conviction and sentence,

which was denied by the Texas Court of Criminal Appeals without written order on the findings of

the trial court.' Admin. R., SH1, ECF No. 12-1. This federal petition for habeas relief challenging

his conviction and sentence was filed on October 10, 2014. 2 Pet. 10, ECF No. 1.

         Petitioner raises six grounds for relief, wherein he claims his plea was coerced and he is

actually innocent ofthe offense (grounds one and three); he received ineffective assistance of trial

counsel (ground three); the indictment was defective (ground four); there is no evidence to support

his conviction (ground five); and the trial court abused its discretion by accepting his plea agreement

when there was no evidence ofhis guilt (ground six). Pet. at 6-7, ECF No.1; Pet'r's Mem. 4-24,

ECF No. 2. Respondent asserts the petition is time-barred under the federal statute of limitations.

II. DISCUSSION

         Title 28 U.S.C. § 2244(d) imposes a one-year statute ofliniitations on federal petitions for

writ of habeas corpus filed by state prisoners. Section 2244(d) provides:



          'Petitioner's state habeas application is deemed filed when placed in the prison mailing system. Richards v.
Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013). The application does not state the date Petitioner placed the
document in the prison mailing system, however the "Inmate's Declaration" was signed by Petitioner on October 10,
20 14; thus, the Court deems the application filed on that date.
         2
         Likewise, a federal habeas petition filed by an inmate is deemed filed when the petition is placed in the
prison mail system for mailing. Spotville v. Cain, 149 F.3d 3 74, 377 (5th Cir. 1998).

                                                          2
                      ( 1) A 1-year period of limitations shall apply to an application for a writ of
              habeas corpus by a person in custody pursuant to ~he judgment of a State court. The
              limitations period shall run from the latest of-

                              (A) the date on which the judgment became final by the conclusion
                      of direct review or the expiration of the time for seeking such review;

                             (B) the date on which the impediment to filing an application created
                      by State action in violation of the Constitution or laws of the United States
                      is removed, if the applicant was prevented from filing by such State action;

                             (C) the date on which the constitutional right asserted was initially
                      recognized by the Supreme Court, if that right has been newly recognized by
                      the Supreme Comt and made retroactively applicable to cases on collateral
                      review; or

                             (D) the date on which the factual predicate of the claim or claims
                      presented could have been discovered through the exercise of due diligence.

                     (2) The time during which a properly filed application for State post-
              convicti9n or other collateral review with respect to the pertinent judgment or claim
              is pending shall not be counted toward any period of limitations under this
              subsection.

7~    28 U.S.C. § 2244(d)(l)-(2).
 ~·
              In an apparent attempt to trigger subsection (B) or (D), Petitioner asserts that his efforts to

      seek postconviction relief were "impeded" by the state's failure to provide him with copies of the

      state court records and that he obtained "new evidence"-i.e., a copy of the trial court's judgment of

      conviction-after his state habeas proceeding reflecting that he was convicted of indecency with a

      child, which is a third-degree felony carrying a range of imprisonment of 2 to 10 years. Pet'r's




      file:: the stat~:-_c.o.urtrecor4:in a- habeas,corptls .proceedingmor;doe'~~~fi?risoner~lfav·e"'aconstitutional."

                                                            3
right to free copies of records or transcripts for the purpose of preparing a collateral attack on his

conviction or sentence. Furthermore, the trial court's judgment is not "new evidence." Petitioner

pleaded true to a prior felony conviction in cause number 0800070A as part of the plea agreement.

With one prior felony conviction, petitioner became classified as a repeat offender, and the range of

punishment was increased from that applicable for a third-degree felony to punishment applicable

for a second-degree felony. See TEX. PENAL CODE ANN.§ _12;42(a) (West Supp. 2014). As a repeat

offender with one prior felony, the range of imprisonment Petitioner then faced was 2 to 20 years.

ld. § 12.42(a) (3). Petitioner only received 11 years' confinement upon his guilty plea, which was

within the statutory guidelines. Contrary to Petitioner's contention, the sentence did not exceed the

maximum punishment allowed· by law.

       Because Petitioner fails to invoke subsections (B) or (D) or to raise a claim of newly

recognized rights under subsection (C), the general provision under subsection (A) applies to his

case. Under subsection (A), the limitations period began to run on the date on which the judgment

of conviction became final by the expiration of the time for seeking direct review. For purposes of
                                      ·•;:~~--·


this provision, the judgment of conviction became final and the one-year limitations period began

to run upon expiration of the time Petitioner had for filing a timely notice of appeal on July 20,2012,

and closed one year later on Monday, July 22,2013, absent any applicable tolling. 3 TEX. R. APP. P.

26.2; Flanagan v. Johnson, 154 F.3d 196, 200-02 (5th Cir. 1998).

t•-     Petitioner's state habeas application, filed on May 14, 2014, after limitations had already

expired, did not operate to toll the limitations period under the statutory provision. 28 U.S.C. §

2244(d)(2); Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000). Nor has Petitioner alleged or

        3
            July 20,2013, was a Saturday.

                                                   4
demonstrated rare ,~nd exceptional circumstances that would justify tolling as a matter of equity.;

Equitable tolling is permitted only in rare and exceptional circumstances when an extraordinary

factor beyond the petitioner's control prevents him from filing in a timely manner or he can make

a convincing showing that he is actually innocent of the crime for which he was convicted.

McQuiggin v. Perkins, -U.S. - , 133 S. Ct. 1924, 1928 (2013) (referencing 28 U .S.C. §

2244(d)(1)); Holland v. Florida, 560 U.S. 631 , 649 (2010). Petitioner concedes that his petition is

untimely but urges that his untimeliness is due to his indigent and pro se status and difficulty

obtaining records and to his trial counsel's failure to respond to his request for certain documents.

Pet'r's Rebuttal 1-3, ECF No. 15; Pet'r's Mem. of Law, Ex. 6, ECF No. 2. It is well settled,

however, that a petitioner's prose status, indigence, lack of knowledge of the law, and difficulty

obtaining records, all common problems of inmates who are trying to pursue postconviction habeas

relief, do not warrant equitable tolling of the limitations period. Felder v. Johnson, 204 F.3d 168,

171-72 (5th Cir. 2000); Turner v. Johnson, 177 F .3d 390, 391 (5th Cir. 1999).            Moreover,

Petitioner's claim that counsel did not respond to his request is conclusory, and, even if Petitioner

could show that counsel ignored his request, the letter is dated August 13,2014, well after the one-

year limitations period had already expired.

       Finally, a petitioner attempting to overcome the expiration of the statute of limitations by

showing actual innocence is required to produce "new reliable evidence-whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical evidence"-sufficient to

persuade the district court that "no juror, acting reason.ably, would have voted to find him guilty

beyond a reasonable doubt." McQuiggin, 133 S. Ct. at 1928 (quoting Schup v. Delo, 513 U.S. 298,

329 (1995)). Petitioner argues that, despite his guilty plea, he is actually innocent of the offense


                                                  5
because there is no evidence corroborating his plea. Although actual innocence, if proved, can

overcome the statute of limitations, Petitioner waived his claim by entering a voluntary and knowing

guilty plea to the offense. 4 McQuiggin, 133 S. Ct. at 1928. See also United States v. Vanchaik-

Molinar, 195 Fed. Appx. 262, 2006 WL 2474048, at* 1 (5th Cir. 2006) ("A voluntary guilty plea

waives all non-jurisdictional defects that occurred prior to the plea and precludes consideration of

a claim challenging the sufficiency of the evidence."). As a matter of federal constitutional law, a

voluntary and knowing guilty plea is sufficient evidence, standing alone, to support a conviction.

Smith v. McCotter, 786 F.2d 697, 702 (5th Cir. 1986).

        In summary, Petitioner's federal petition was due on or before July 22,2013. Therefore, his

petition filed on February 18,2014, was filed beyond the limitations period and is untimely.

III. CONCLUSION

        For the reasons discussed herein, the petition of petitioner for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 is DISMISSED as time-barred. Further, for the reasons discussed

herein, a certificate of appealability is DENIED.             All motions not previously ruled upon are

DENIED.

        SO ORDERED on this 28th day of July, 2015.




                                                ~a~
                                                eeiico~)
                                                  UNITED STATES DISTRICT JUDGE




        4
           In Petitioner's state habeas application, the state court detennined that Petitioner's guilty plea was
knowingly, freely and voluntarily made. Admin. R., SH2 84, ECF No. 12-2. Absent clear and convincing evidence
in rebuttal, this Court must defer to the state court's findings in this regard. 28 U.S.C. § 2254(e)(l).

                                                        6